Exhibit 10.1
IDEAL POWER INC.
 
UNDERWRITING AGREEMENT
 
Los Angeles, California
November 21, 2013
 
MDB Capital Group, LLC
401 Wilshire Blvd., Suite 1020
Santa Monica, CA 90401


Northland Securities, Inc.
45 South 7th Street, Suite 2000
Minneapolis, MN  55402



 
Ladies and Gentlemen:
 
The undersigned, Ideal Power Inc., a Delaware corporation (the “Company”),
hereby confirms its agreement with MDB Capital Group, LLC   (the “Managing
Underwriter”) and Northland Securities, Inc. (the “Co-Managing Underwriter”), as
representatives (hereinafter collectively referred to as “you” (including its
correlatives) or the “Representatives”) of the several underwriters named in
Schedule I hereto (the “Underwriters”), as follows (this “Agreement”):
 
1.                                Purchase and Sale of Securities.


1.1            Firm Securities.
 
1.1.1           Nature and Purchase of Firm Securities.
 
(i)              On the basis of the representations and warranties herein
contained, but subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Underwriters, an aggregate of Three
Million(3,000,000) shares (the “FirmShares”) of common stock of the Company, par
value $0.001 per share (the “Common Stock”).
 
(ii)              On the basis of the representations and warranties herein
contained, but subject to the terms and conditions herein set forth, the
Underwriters agree severally, and not jointly, to purchase from the Company the
Firm Shares at a purchase price (net of discounts and commissions)
of $4.5375 per Share in the amounts set forth next to their names on Schedule I
attached hereto. The Firm Shares are to be offered initially to the public (the
“Offering”) at the offering price set forth on the cover page of the Prospectus
(as defined in Section 2.1.1 hereof).
 
1.1.2           Shares Payment and Delivery.
 
(i)               Delivery and payment for the Firm Shares shall be made at
10:00 a.m., Eastern time, on the third (3rd) Business Day following the date of
this Agreement (the “Effective Date”) (or the fourth (4th) Business Day
following the Effective Date, if this Agreement is executed after 4:30 p.m.
Eastern Time) or at such earlier time as shall be agreed upon by the Managing
Underwriter and the Company at the offices of Locke Lord LLP, counsel to the
Underwriter (“Locke Lord”), or at such other place (or remotely by facsimile or
other electronic transmission) as shall be agreed upon by the Managing
Underwriter and the Company. The hour and date of delivery and payment for the
Firm Shares is called the “Closing Date.”


 
-1-

--------------------------------------------------------------------------------

 
 
(ii)               Payment for the Firm Shares shall be made on the Closing Date
by wire transfer in Federal (same day) funds, payable to the order of the
Company upon delivery of the certificates (in form and substance satisfactory to
the Managing Underwriter) representing the Firm Shares (or through the
facilities of the Depository Trust Company (“DTC”)) for the account of the
Underwriters. The Firm Shares shall be registered in such name or names and in
such authorized denominations as the Managing Underwriter may request in writing
at least two (2) full Business Days prior to the Closing Date. The Company shall
not be obligated to sell or deliver the Firm Shares except upon tender of
payment by the Underwriters for all the Firm Shares. The term “Business Day”
means any day other than a Saturday, a Sunday or a legal holiday or a day on
which banking institutions are authorized or obligated by law to close in New
York, New York.
 
1.2               Over-allotment Option.
 
1.2.1            Option Shares. For the purposes of covering any over-allotments
made by the Underwriters in connection with the distribution and sale of the
Firm Shares, the Underwriters are hereby granted an option to purchase from the
Company up to Four Hundred Fifty Thousand (450,000) Shares representing fifteen
percent (15%) of the Firm Shares sold in the offering (the “Over-allotment
Option”). Such additional Four Hundred Fifty Thousand (450,000) Shares, the net
proceeds of which will be deposited with the Company’s account, are hereinafter
referred to as “Option Shares.” The purchase price to be paid for the Option
Shares will be the same price per Option Share as the price per Firm Share set
forth in Section 1.1.1 hereof. The Firm Shares and the Option Shares are
hereinafter referred to collectively as the “Securities.”
 
1.2.2                           Exercise of Option. The Over-allotment Option
granted pursuant to Section 1.2.1 hereof may be exercised by the Managing
Underwriter and allocated to the Underwriters as to all (at any time) or any
part (from time to time) of the Option Shares within 45 days after the Effective
Date. The Underwriters will not be under any obligation to purchase any Option
Shares prior to the exercise of the Over-allotment Option. The Over-allotment
Option granted hereby may be exercised by the giving of oral notice to the
Company from the Managing Underwriter, which must be confirmed in writing by
overnight mail or facsimile or other electronic transmission setting forth the
allocation of the number of Option Shares to be purchased by the Underwriters
and the date and time for delivery of and payment for the Option Shares (the
“Option Closing Date”), which will not be later than five (5) full Business Days
after the date of the notice or such other time as shall be agreed upon by the
Company and the Managing Underwriter, at the offices of Locke Lord or at such
other place (including remotely by facsimile or other electronic transmission)
as shall be agreed upon by the Company and the Managing Underwriter. If such
delivery and payment for the Option Shares does not occur on the Closing Date,
the Option Closing Date will be as set forth in the notice. Upon exercise of the
Over-allotment Option, the Company will become obligated to convey to the
Underwriters, and, subject to the terms and conditions set forth herein, the
Underwriters will severally and not jointly become obligated to purchase the
number of Option Shares allocated to them as specified in such notice.
 
1.2.3                         Payment and Delivery. Payment for the Option
Shares will be made on the Option Closing Date by wire transfer in Federal (same
day) funds at a purchase price (net of discounts and commissions) of $4.5375 per
Option Share, payable to the order of the Company upon delivery to the
Underwriters of certificates (in form and substance satisfactory to the Managing
Underwriter) representing the Option Shares (or through the facilities of DTC)
for the account of the Underwriters. The Option Shares shall be registered in
such name or names and in such authorized denominations as the Managing
Underwriter may request in writing at least two (2) full Business Days prior to
the Option Closing Date. The Company shall not be obligated to sell or deliver
the Option Shares except upon tender of payment by the Underwriters for
applicable Option Shares.

 
-2-

--------------------------------------------------------------------------------

 
 
1.3                Underwriter’s Warrants. The Company hereby agrees to issue
and sell to the Managing Underwriter on the Closing Date warrants to purchase
that number of shares of Common Stock equal to an aggregate of 10% of the amount
of Securities sold in the Offering, including all Option Shares (the
“Underwriter’s Warrants”). The Underwriter’s Warrants as evidenced by the
Underwriter’s Warrant Agreement in the form attached hereto as Exhibit A, shall
be exercisable, in whole or in part, commencing one hundred eighty (180) days
after the effective date of the Registration Statement and expiring five (5)
years after the Effective Date at an initial exercise price per share of Common
Stock of $6.25. The Underwriter’s Warrants and the shares of Common Stock of the
Company issuable upon exercise thereof (“Warrant Shares”) are sometimes referred
to herein collectively as the “Warrant Securities.” The Managing Underwriter
understands and agrees that there are significant restrictions pursuant to FINRA
Rule 5110 against transferring the Warrant Securities and by its acceptance
thereof shall agree that it will not, sell, transfer, assign, pledge or
hypothecate the Warrant Securities, or any portion thereof, or be the subject of
any hedging, short sale, derivative, put or call transaction that would result
in the effective economic disposition of such securities other than in
accordance with FINRA Rule 5110.
 
2.               Representations and Warranties of the Company. The Company
hereby represents and warrants to each Underwriter as of the Applicable Time (as
defined below), as of the Closing Date and as of the Option Closing Date, if
any, as follows:
 
2.1              Filing of Registration Statement.
 
2.1.1       Pursuant to the Act. The Company has filed with the Securities and
Exchange Commission (the “Commission”) a registration statement and an amendment
or amendments thereto, on Form S-1 (File No. 333- 190414), including any related
preliminary prospectus (the “Preliminary Prospectus”, which for purposes of this
Agreement, includes any prospectus that is included in the Registration
Statement immediately prior to the effectiveness of the Registration Statement
for the registration of the Securities under the Securities Act of 1933, as
amended (the “Act”), which registration statement and amendment or amendments
have been prepared by the Company in all material respects in conformity with
the requirements of the Act, and the rules and regulations (the “Regulations”)
of the Commission under the Act. The conditions for use of Form S-1 to register
the Securities under the Act, as set forth in the General Instructions to such
Form, have been satisfied. Except as the context may otherwise require, such
registration statement, as amended, on file with the Commission at the time the
registration statement becomes effective (including the Preliminary Prospectus,
prospectus, financial statements, schedules, exhibits and all other documents
filed as a part thereof or incorporated therein and all information deemed to be
a part thereof as of such time pursuant to Rule 430A of the Regulations), is
hereinafter called the “Registration Statement,” and the form of the final
prospectus dated the Effective Date included in the Registration Statement (or,
if applicable, the form of final prospectus containing information permitted to
be omitted at the time of effectiveness by Rule 430A of the Regulations filed
with the Commission pursuant to Rule 424 of the Regulations), is hereinafter
called the “Prospectus.” For purposes of this Agreement, “Applicable Time”, as
used in the Act, means 4:30 p.m., New York City time, on the date of this
Agreement. Prior to the Applicable Time, the Company prepared and filed with the
Commission a Preliminary Prospectus, dated November 15, 2013, for distribution
by the Underwriters (the “Statutory Prospectus”). If the Company has filed, or
is required pursuant to the terms hereof to file, a registration statement
pursuant to Rule 462(b) under the Securities Act registering the Securities (a
“Rule 462(b) Registration Statement”), then, unless otherwise specified, any
reference herein to the term “Registration Statement” shall be deemed to include
such Rule 462(b) Registration Statement. Other than a Rule 462(b) Registration
Statement, which, if filed, becomes effective upon filing, no other document
with respect to the Registration Statement has heretofore been filed with the
Commission. All of the Securities have been registered under the Securities Act
pursuant to the Registration Statement or, if any Rule 462(b) Registration
Statement is filed, will be duly registered under the Securities Act with the
filing of such Rule 462(b) Registration Statement. The Registration Statement
has been declared effective by the Commission on the date hereof. If, subsequent
to the date of this Agreement, the Company or the Managing Underwriter have
determined that at the Applicable Time the Statutory Prospectus included an
untrue statement of a material fact or omitted a statement of material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and have agreed to provide an opportunity
to purchasers of the Securities to terminate their old purchase contracts and
enter into new purchase contracts, the Statutory Prospectus will be deemed to
include any additional information available to purchasers at the time of entry
into the first such new purchase contract.


 
-3-

--------------------------------------------------------------------------------

 
2.1.2       Registration under the Exchange Act and Stock Exchange Listing. The
Company has filed with the Commission a Form 8-A12B (File Number 001-________),
as amended, providing for the registration under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of the Common Stock. The registration of
the Securities under the Exchange Act is effective. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and are listed on The
NASDAQ Capital Market (“Nasdaq”), and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from Nasdaq, nor has
the Company received any notification that the Commission or Nasdaq is
contemplating terminating such registration or listing except as described in
the Registration Statement and Prospectus.
 
2.2            No Stop Orders, etc. Neither the Commission nor, to the Company’s
knowledge, any state regulatory authority has issued any order preventing or
suspending the use of the Statutory Prospectus, Prospectus or the Registration
Statement or has instituted or, to the Company’s knowledge, threatened to
institute any proceedings with respect to such an order.
 
2.3             Disclosures in Registration Statement.
 
2.3.1       10b-5 Representation. At the time of effectiveness of the
Registration Statement (or at the time of any post-effective amendment to the
Registration Statement) and at all times subsequent thereto up to the Closing
Date and the Option Closing Date, if any, the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus and the Prospectus contained or
will contain all material statements that are required to be stated therein in
accordance with the Act and the Regulations, and did or will, in all material
respects, conform to the requirements of the Act and the Regulations. On the
Effective Date, the Registration Statement did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. As of its
date, the Closing Date and the Option Closing Date, if any, the Prospectus
(together with any supplement thereto) did not and will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Applicable Time, the Statutory Prospectus
did not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The representations
and warranties made in this Section 2.3.1 do not apply to statements made or
statements omitted in reliance upon and in conformity with written information
furnished to the Company with respect to the Underwriters, by the Managing
Underwriter, expressly for use in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus or Prospectus or any amendment thereof or
supplement thereto, which information, it is agreed, shall consist solely of (i)
the names and addresses of the Underwriters, (ii) the fourth and sixth
paragraphs under “Underwriting,” (iii) the statements in
“Underwriting—Determination of Offering Price,” and (iv) the first paragraph
under “Underwriting—Short Positions and Penalty Bids.” (“Underwriters
Information”).
 
2.3.2       Disclosure of Agreements. The agreements and documents described in
the Registration Statement, any Preliminary Prospectus, the Statutory Prospectus
and the Prospectus conform to the descriptions thereof contained therein and
there are no agreements or other documents required to be described in the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus or
the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which its property or business is or may be bound or affected and
(i) that is referred to in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus or the Prospectus or attached as an exhibit
thereto, or (ii) is material to the Company’s business, has been duly and
validly executed by the Company, is in full force and effect in all material
respects and is enforceable against the Company and, to the Company’s knowledge,
the other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought, and none of such agreements or instruments has been
assigned by the Company, and neither the Company nor, to the Company’s
knowledge, any other party is in breach or default thereunder and, to the
Company’s knowledge, no event has occurred that, with the lapse of time or the
giving of notice, or both, would constitute a breach or default thereunder. To
the Company’s knowledge, performance by the Company of the material provisions
of such agreements or instruments will not result in a material violation of any
existing applicable law, rule, regulation, judgment, order or decree of any
governmental agency or court, domestic or foreign, having jurisdiction over the
Company or any of its assets or businesses, including, without limitation, those
relating to environmental laws and regulations.
 
-4-

--------------------------------------------------------------------------------

 
2.3.3             Prior Securities Transactions. No securities of the Company
have been sold by the Company or by or on behalf of, or for the benefit of, any
person or persons controlling, controlled by, or under common control with the
Company since the date of the Company’s formation, except as disclosed in the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus and
the Prospectus.
 
2.3.4             Regulations. The disclosures in the Registration Statement,
any Preliminary Prospectus, the Statutory Prospectus and the Prospectus
concerning the effects of Federal, state and local regulation on the Company’s
business as currently contemplated fairly summarize, to the best of the
Company’s knowledge, such effects and do not omit to state a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.
 
2.4            Changes After Dates in Registration Statement.
 
2.4.1             No Material Adverse Change. Since the respective dates as of
which information is given in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus, except as otherwise
specifically stated therein: (i) there has been no material adverse change in
the condition, financial or otherwise, or business of the Company (a “Material
Adverse Effect”); (ii) there have been no material transactions entered into by
the Company, other than as contemplated pursuant to this Agreement; (iii) no
member of the Company’s board of directors or management has resigned from any
position with the Company and (iv) no event or occurrence has taken place which
materially impairs, or would likely materially impair, with the passage of time,
the ability of the members of the Company’s board of directors or management to
act in their capacities with the Company as described in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus.
 
2.4.2           Recent Securities Transactions, etc. Subsequent to the
respective dates as of which information is given in the Registration Statement,
any Preliminary Prospectus, the Statutory Prospectus and the Prospectus, and
except as may otherwise be indicated or contemplated herein or therein, the
Company has not: (i) issued any securities (other than shares of Common Stock
that may be issued upon conversion of the Company’s outstanding indebtedness) or
incurred any liability or obligation, direct or contingent, for borrowed money;
or (ii) declared or paid any dividend or made any other distribution on or in
respect to its capital stock.
 
2.5              Independent Accountants. To the knowledge of the Company,
Gumbiner Savett Inc. (“GSI”), whose report is filed with the Commission as part
of the Registration Statement, any Preliminary Prospectus, the Statutory
Prospectus and the Prospectus, are independent registered public accountants as
required by the Act and the Regulations. GSI is registered with and in good
standing with the PCAOB. Except for the preparation of federal tax returns and
services provided to the Company in relation to the preparation of the Cold
Comfort Letter described in Section 4.3, GSI has not, during the periods covered
by the financial statements included in the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus and the Prospectus, provided to
the Company any non-audit services, as such term is used in Section 10A(g) of
the Exchange Act.


2.6            Financial Statements, Statistical Data.
 
2.6.1            Financial Statements. The financial statements, including the
notes thereto and supporting schedules, if any, included in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus fairly present the financial position and the results of operations
of the Company at the dates and for the periods to which they apply; and such
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”), consistently applied throughout the periods
involved. The Registration Statement, any Preliminary Prospectus, the Statutory
Prospectus and the Prospectus disclose all material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), and
other relationships of the Company with unconsolidated entities or other persons
that may have a material current or future effect on the Company’s financial
condition, changes in financial condition, results of operations, liquidity,
capital expenditures, capital resources, or significant components of revenues
or expenses. Except as disclosed in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus, (a) the Company has not
incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions, other than in the ordinary course of
business, (b) the Company has not declared or paid any dividends or made any
distribution of any kind with respect to its capital stock, except as disclosed
in Section 2.4.2; (c) there has not been any change in the capital stock of the
Company other than as disclosed in Section 2.4.2 or any grants under any stock
compensation plan other than pursuant to the Company’s 2013 Equity Incentive
Plan, and, (d) there has not been any material adverse change in the Company’s
long-term or short-term debt.
 
-5-

--------------------------------------------------------------------------------

 
 
2.6.2       Statistical Data. The statistical, industry-related and
market-related data included in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus are based on or derived
from sources which the Company reasonably and in good faith believes are
reliable and accurate, and such data agree with the sources from which they are
derived.
 
2.7            Authorized Capital; Options, etc. The Company had at the date or
dates indicated in the Registration Statement, any Preliminary Prospectus, the
Statutory Prospectus and the Prospectus, as the case may be, duly authorized,
issued and outstanding capitalization as set forth therein. Based on the
assumptions stated in the Registration Statement, any Preliminary Prospectus,
the Statutory Prospectus and the Prospectus, the Company will have on the
Closing Date the adjusted stock capitalization set forth therein. Other than as
disclosed in the Registration Statement, any Preliminary Prospectus, the
Statutory Prospectus and the Prospectus on the Effective Date and the Closing
Date and the Option Closing Date, if any, there will be no options, warrants, or
other rights to purchase or otherwise acquire any authorized, but unissued
Common Stock of the Company or any security convertible into Common Stock of the
Company, or any contracts or commitments to issue or sell Common Stock or any
such options, warrants, rights or convertible securities, other than those that
may be granted subsequent to such dates pursuant to the Company’s 2013 Equity
Incentive Plan.
 
2.8             Valid Issuance of Securities, etc.
 
2.8.1             Outstanding Securities. All issued and outstanding securities
of the Company issued prior to the transactions contemplated by this Agreement
have been duly authorized and validly issued and, with respect to all issued and
outstanding shares of capital stock of the Company, are fully paid and
non-assessable; the holders thereof have no rights of rescission with respect
thereto, and are not subject to personal liability by reason of being such
holders; and none of such securities were issued in violation of the preemptive
rights of any holders of any security of the Company or similar contractual
rights granted by the Company. The authorized Shares conform in all material
respects to all statements relating thereto contained in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus. The offers and sales of the outstanding securities were at all
relevant times either registered under the Act and the applicable state
securities or Blue Sky laws or, based in part on the representations and
warranties of the purchasers of such securities, exempt from such registration
requirements.


2.8.2             Securities Sold Pursuant to this Agreement. The Securities
have been duly authorized and reserved for issuance and when issued and paid
for, will be validly issued, fully paid and non-assessable; the holders thereof
are not and will not be subject to personal liability by reason of being such
holders; the Securities are not and will not be subject to the preemptive rights
of any holders of any security of the Company or similar contractual rights
granted by the Company; and all corporate action required to be taken for the
authorization, issuance and sale of the Securities has been duly and validly
taken. The Securities conform in all material respects to all statements with
respect thereto contained in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus, as the case may be. The
Warrant Shares issuable upon exercise of the Underwriter’s Warrant Agreement
have been reserved for issuance upon the exercise thereof and, when issued in
accordance with the terms of such securities, will be duly and validly
authorized, validly issued, fully paid and non-assessable; the holders thereof
are not and will not be subject to personal liability by reason of being such
holders. The Warrant Securities conform in all material respects to all
statements with respect thereto contained in the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus and the Prospectus, as the case
may be.
 
2.8.3            No Integration. Neither the Company nor any of its affiliates
has, prior to the date hereof, made any offer or sale of any securities which
are required to be “integrated” pursuant to the Act or the Regulations with the
offer and sale of the Securities pursuant to the Registration Statement.
 
2.9           Registration Rights of Third Parties. Except as set forth in the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus or
the Prospectus, no holders of any securities of the Company or any rights
exercisable for or convertible or exchangeable into securities of the Company
have the right to require the Company to register any such securities of the
Company under the Act or to include any such securities in a registration
statement to be filed by the Company.

 
-6-

--------------------------------------------------------------------------------

 
 
2.10            Validity and Binding Effect of Agreements. This Agreement and
the Underwriter’s Warrant Agreement have been duly and validly authorized by the
Company, and, when executed and delivered, will constitute, the valid and
binding agreements of the Company, enforceable against the Company in accordance
with their respective terms, except: (i) as such enforceability may be limited
by bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and
(iii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought.
 
2.11           No Conflicts, etc. The execution, delivery, and performance by
the Company of this Agreement, the Underwriter’s Warrant Agreement and all
ancillary documents, the consummation by the Company of the transactions herein
and therein contemplated and the compliance by the Company with the terms hereof
and thereof do not and will not, with or without the giving of notice or the
lapse of time or both: (i) result in a material breach of, or conflict with any
of the terms and provisions of, or constitute a material default under, or
result in the creation, modification, termination or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any agreement or instrument to which the Company is a party;
(ii) result in any violation of the provisions of the amended and restated
Certificate of Incorporation (as the same may be amended from time to time, the
“Certificate of Incorporation”); or (iii)  violate any existing applicable law,
rule, regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its
properties or business constituted as of the date hereof.
 
2.12             No Defaults; Violations. No material default exists in the due
performance and observance of any term, covenant or condition of any material
license, contract, indenture, mortgage, deed of trust, note, loan or credit
agreement, or any other agreement or instrument evidencing an obligation for
borrowed money, or any other material agreement or instrument to which the
Company is a party or by which the Company may be bound or to which any of the
properties or assets of the Company is subject. The Company is not in violation
of any material term or provision of its Certificate of Incorporation, or in
violation of any franchise, license, permit, applicable law, rule, regulation,
judgment or decree of any governmental agency or court, domestic or foreign,
having jurisdiction over the Company or any of its properties or businesses.


2.13            Corporate Power; Licenses; Consents.
 
2.13.1                       Conduct of Business. The Company has all requisite
corporate power and authority, and has all necessary authorizations, approvals,
orders, licenses, certificates and permits of and from all governmental
regulatory officials and bodies that it needs as of the date hereof to conduct
its business purpose as described in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus. To the knowledge of the
Company, the disclosures in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus concerning the effects
of foreign, federal, state and local regulation on this Offering and the
Company’s business purpose as currently contemplated are correct in all material
respects and do not omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
2.13.2           Transactions Contemplated Herein. The Company has all corporate
power and authority to enter into this Agreement and the Underwriter’s Warrant
Agreement and to carry out the provisions and conditions hereof and thereof, and
all consents, authorizations, approvals and orders required in connection
therewith have been obtained. No consent, authorization or order of, and no
filing with, any court, government agency or other body is required for the
valid issuance, sale and delivery of the Securities and the consummation of the
transactions and agreements contemplated by this Agreement and the Underwriter’s
Warrant Agreement, except with respect to applicable federal and state
securities laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

 
-7-

--------------------------------------------------------------------------------

 
 
2.14            D&O Questionnaires. To the Company’s knowledge, all information
contained in the questionnaires completed by each of the Company’s directors and
officers and, to the Company’s knowledge, 5% and greater shareholders, other
than directors and officers of the Company (the “Insiders”), immediately prior
to the Offering (the “Questionnaires”) as well as in the Lock-Up Agreement
provided to the Managing Underwriter is true and correct in all material
respects, and the Company has not become aware of any information which would
cause the information disclosed in the Questionnaires completed by each Insider
to become inaccurate and incorrect. To the extent that information in the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus and
the Prospectus differs from the information provided in a Questionnaire, the
information in the Registration Statement, any Preliminary Prospectus, the
Statutory Prospectus and the Prospectus will be deemed to supersede and replace
the information in the Questionnaires.
 
2.15            Litigation; Governmental Proceedings. There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the best of the Company’s knowledge, threatened
against, or involving the Company or, to the best of the Company’s knowledge,
any Insider which has not been disclosed in the Registration Statement, the
Questionnaires, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus or in connection with the Company’s listing application for the
listing of the Common Stock on Nasdaq.
 
2.16             Good Standing. The Company has been duly organized and is
validly existing as a corporation and is in good standing under the laws of the
State of Delaware as of the date hereof, and is duly qualified to do business
and is in good standing in each jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to qualify would not have a material adverse effect on the assets,
business or operations of the Company.
 
2.17       Transactions Affecting Disclosure to FINRA.
 
2.17.1                       Finder’s Fees. Except as described in the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus and
the Prospectus, there are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee by the Company or any Insider with respect to the sale of the Securities
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company’s knowledge, any of its stockholders that may affect the
Underwriters’ compensation, as determined by FINRA.


2.17.2                       Payments Within Twelve Months. Except as described
in the Registration Statement, any Preliminary Prospectus, the Statutory
Prospectus and the Prospectus, the Company has not made any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder’s
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii)  to any FINRA member; or (iii)  to the
knowledge of the Company, to any person or entity that has any direct or
indirect affiliation or association with any FINRA member, within the twelve
months prior to the Effective Date. No officer, director, or beneficial owner of
5% or more of any class of the Company’s securities (whether debt or equity,
registered or unregistered, regardless of the time acquired or the source from
which derived) (any such individual or entity, a “Company Affiliate”) is a
member, a person associated, or affiliated with a member of FINRA, except as
otherwise described in the Registration Statement, any Preliminary Prospectus,
the Statutory Prospectus and the Prospectus.
 
2.17.3                        Company Affiliate Membership. Except as described
in the Registration Statement, any Preliminary Prospectus, the Statutory
Prospectus and the Prospectus ,to the knowledge of the Company, no Company
Affiliate is an owner of stock or other securities of any member of the FINRA
(other than securities purchased on the open market).
 
2.17.4           [Intentionally Omitted].
 
2.17.5           Use of Proceeds. Except as described in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus, no proceeds from the sale of the Securities (excluding underwriting
compensation) will be paid at the closing of the Offering or thereafter to any
FINRA member or to any persons associated or affiliated with a member of the
FINRA, as compensation for activities relating to the Offering.

 
-8-

--------------------------------------------------------------------------------

 
2.17.6           No other Options, etc. Except with respect to the Underwriter’s
Warrant Agreement, the Company has not issued any warrants or other securities,
or granted any options, directly or indirectly to anyone who is a potential
underwriter in the Offering or a related person (as defined by FINRA rules) of
such an underwriter within the 180-day period prior to the initial filing date
of the Registration Statement.
 
2.17.7           FINRA Relationship. Except as described in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus, to the knowledge of the Company, no person to whom securities of the
Company have been privately issued within the 180-day period prior to the
initial filing date of the Registration Statement has any relationship or
affiliation or association with any member of the FINRA.
 
2.17.8                        FINRA Conflicts. Except as described in the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus and
the Prospectus, no FINRA member intending to participate in the Offering has a
conflict of interest with the Company. For this purpose, a “conflict of
interest” exists when a member of the FINRA and its associated persons, parent
or affiliates in the aggregate beneficially own 10% or more of the Company’s
outstanding subordinated debt or common equity, or 10% or more of the Company’s
preferred equity. “Members participating in the Offering” include managing
agents, syndicate group members and all dealers which are members of the FINRA.
 
2.17.9           Other Arrangements. Except as described in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus and except with respect to the Underwriters in connection with the
Offering, the Company has not entered into any agreement or arrangement
(including, without limitation, any consulting agreement or any other type of
agreement) during the 180-day period prior to the initial filing date of the
Registration Statement, which arrangement or agreement provides for the receipt
of any item of value and/or the transfer of any warrants, options, or other
securities from the Company to a FINRA member or, the knowledge of the Company,
any person associated with a member (as defined by FINRA rules), any potential
underwriters in the Offering and any related persons.


2.18             Foreign Corrupt Practices Act. Neither the Company nor any of
its subsidiaries, nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company, is aware of or has taken any action
directly or indirectly, that would result in a material violation by such
persons of the FCPA (as defined below), including, without limitation, making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company has conducted its business in compliance in all material
respects with the FCPA. “FCPA” means the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder.
 
2.19             Officers’ Certificate. Any certificate signed by any duly
authorized officer of the Company and delivered to the Managing Underwriter  or
to Locke Lord shall be deemed a representation and warranty by the Company to
each Underwriter as to the matters covered thereby.
 
2.20           Lock-Up Period.
 
2.20.1     Each of the Company’s officers and directors beneficially holding
shares of Common Stock (or securities convertible into Common Stock) and each
beneficial owner of at least 5% of the Company’s outstanding Common Stock (or
securities convertible into Common Stock at any time but excluding shares of
Common Stock issuable upon conversion of the Company’s Senior Secured
Convertible Promissory Notes) (together with the Company’s officers and
directors the “Lock-Up Parties”) have agreed pursuant to executed Lock-Up
Agreements that for a period of one year from the date of this Agreement (the
“Lock-Up Period”), such persons and their affiliated parties shall not offer,
pledge, sell, contract to sell, grant, lend or otherwise transfer or dispose of,
directly or indirectly, any Common Stock, or any securities convertible into or
exercisable or exchangeable for Common Stock, without the consent of the
Managing Underwriter. With the exception of shares of Common Stock owned by the
Managing Underwriter and its associated persons, the Managing Underwriter may
consent to an early release from the applicable Lock-Up Period. The Company has
caused each of the Lock-Up Parties to deliver to the Managing Underwriter the
agreements of each of the Lock-Up Parties to the foregoing effect prior to the
date that the Company requests that the Commission declare the Registration
Statement effective under the Act.
 
-9-

--------------------------------------------------------------------------------

 
 
2.20.2     The Company, on behalf of itself and any successor entity, has agreed
that, without the prior written consent of the Managing Underwriter, it will
not, for a period of 180 days from the Effective Date, (i) except for securities
offered through any employee benefit plan (as defined below), offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
capital stock of the Company or any securities convertible into or exercisable
or exchangeable for shares of capital stock of the Company; (ii) file or caused
to be filed any registration statement with the Commission relating to the
offering of any shares of capital stock of the Company or any securities
convertible into or exercisable or exchangeable for shares of capital stock of
the Company with the exception of S-8 registration statements which may be filed
for the purpose of registering securities to be offered under any employee
benefit plan, as such term is defined in Rule 405 of Regulation C promulgated
under the Securities Act; or (iii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of capital stock of the Company, whether any such transaction
described in clause (i), (ii) or (iii) above is to be settled by delivery of
shares of capital stock of the Company or such other securities, in cash or
otherwise. Specifically exempted from this paragraph are (i) shares of Common
Stock that will be issued upon the exercise of options or warrants by the
holders thereof and (ii) 1,422 shares of the Company’s Common Stock over which
it has the right of repurchase at a price of $2.40 per share.


2.21           Subsidiaries. The Company does not have any direct or indirect
subsidiary.
 
2.22           Related Party Transactions. No relationship, direct or indirect,
exists between or among any of the Company or any Company Affiliate, on the one
hand, and any director, officer, shareholder, customer or supplier of the
Company or any Company Affiliate, on the other hand, which is required by the
Act, the Exchange Act or the Regulations to be described in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus which is not so described and described as required. There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of
their respective family members, except as disclosed in the Registration
Statement, any Preliminary Prospectus, the Statutory Prospectus and the
Prospectus. The Company has not extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or officer of the Company.
 
2.23            Board of Directors. The Board of Directors of the Company is
comprised of the persons set forth under the heading of the Statutory Prospectus
and the Prospectus captioned “Directors, Officers and Corporate Governance.” The
qualifications of the persons serving as board members and the overall
composition of the board comply with the Sarbanes-Oxley Act of 2002 and the
rules promulgated thereunder applicable to the Company and the rules of Nasdaq.
At least one member of the Board of Directors of the Company qualifies as a
“financial expert” as such term is defined under the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder and the rules of Nasdaq. In addition, at
least a majority of the persons serving on the Board of Directors qualify as
“independent” as defined under the rules of Nasdaq.
 
2.24           Sarbanes-Oxley Compliance.
 
2.24.1     Disclosure Controls. The Company has developed and currently
maintains disclosure controls and procedures that will comply with Rule 13a-15
or 15d-15 of the Exchange Act, and such controls and procedures are effective to
ensure that all material information concerning the Company will be made known
on a timely basis to the individuals responsible for the preparation of the
Company’s Exchange Act filings and other public disclosure documents.
 
2.24.2     Compliance. The Company is, or on the Effective Date will be, in
material compliance with the provisions of the Sarbanes-Oxley Act of 2002
applicable to it, and has implemented or will implement such programs and taken
reasonable steps to ensure the Company’s future compliance (not later than the
relevant statutory and regulatory deadlines therefore) with all the provisions
of the Sarbanes-Oxley Act of 2002.

 
-10-

--------------------------------------------------------------------------------

 
 
2.25           No Investment Company Status. The Company is not and, after
giving effect to the Offering and sale of the Securities and the application of
the proceeds thereof, will not be, an “investment company” as defined in the
Investment Company Act of 1940, as amended.
 
2.26           No Labor Disputes. No labor dispute with the employees of the
Company exists or, to the knowledge of the Company, is imminent.


2.27           Intellectual Property. Other than as specifically disclosed in
the Registration Statement, any Preliminary Prospectus, the Statutory Prospectus
and the Prospectus, none of the Intellectual Property necessary for the conduct
of the business of the Company as currently carried on and as contemplated by
the Company, as described in the Registration Statement, any Preliminary
Prospectus, the Statutory Prospectus and the Prospectus, are in dispute or to
the knowledge of the Company are in any conflict with the rights of any other
person or entity. The Company (i) owns or has the right to use, free and clear
of all liens, charges, claims, encumbrances, pledges, security interests,
defects or other restrictions or equities of any kind whatsoever, all of its
Intellectual Property and the licenses and rights with respect to the foregoing,
used in the conduct of the business of the Company as currently carried on and
contemplated by the Company, as described in the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus and the Prospectus, without
infringing upon the right or claimed right of any person, corporation or other
entity under or with respect to any of the foregoing, and (ii) is not obligated
whatsoever to make any payment by way of royalties, fees or otherwise to any
owner or licensee of, or other claimant to, any Intellectual Property with
respect to the use thereof or in connection therewith for the conduct of its
business or otherwise. For the purposes of this Section and this Agreement, the
term “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations in part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, diagrams,
specifications, customer and supplier lists, catalogs, pricing and cost
information, and business and marketing plans and proposals), (f) all computer
software (including data and related documentation) (whether purchased or
internally developed), (g) all information systems and management procedures,
(h) all other proprietary rights, and (h) all copies and tangible embodiments
thereof (in whatever form or medium).
 
2.28           Trade Secrets, etc. The Company owns or has the right to use all
trade secrets, know-how (including all other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), inventions,
designs, processes, works of authorship, computer programs and technical data
and information that are material to the development, manufacture, operation and
sale of all products and services sold or proposed to be sold by the Company,
free and clear of and without violating any right, lien, or claim of others,
including without limitation, former employers of its employees.
 
2.29           Taxes. The Company has filed all returns (as hereinafter defined)
required to be filed with taxing authorities prior to the date hereof or has
duly obtained extensions of time for the filing thereof. The Company has paid
all taxes (as hereinafter defined) shown as due on such returns that were filed
and has paid all taxes imposed on or assessed against the Company that are due
and payable as of the Effective Date. The provisions for taxes payable, if any,
shown on the financial statements filed with or as part of the Registration
Statement are sufficient for all accrued and unpaid taxes, whether or not
disputed, and for all periods to and including the dates of such consolidated
financial statements. Except as disclosed in writing to the Managing
Underwriter, (i) no issues have been raised (and are currently pending) by any
taxing authority in connection with any of the returns or taxes asserted as due
from the Company, and (ii) no waivers of statutes of limitation with respect to
the returns or collection of taxes have been given by or requested from the
Company. The term “taxes” mean all federal, state, local, foreign, and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 
-11-

--------------------------------------------------------------------------------

 
 
3.             Covenants of the Company. The Company covenants and agrees as
follows:
 
3.1            Amendments to Registration Statement. The Company will deliver to
the Managing Underwriter, prior to filing, any amendment or supplement to the
Registration Statement or Prospectus proposed to be filed after the Effective
Date and not file any such amendment or supplement to which the Managing
Underwriter shall reasonably object in writing.  The Managing Underwriter shall
provide any such notice of objection and a reasonably detailed explanation
therefor within five (5) business days after the Company’s delivery to the
Managing Underwriter of the applicable amendment or supplement to the
Registration Statement.


3.2           Federal Securities Laws. 
 
3.2.1       Compliance. During the time when a Prospectus is required to be
delivered under the Act, the Company will use its best efforts to comply with
all requirements imposed upon it by the Act, the Regulations and the Exchange
Act and by the regulations under the Exchange Act, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Securities in accordance with the provisions hereof and the Prospectus. If
at any time when a Prospectus relating to the Securities is required to be
delivered under the Act, any event shall have occurred as a result of which, in
the opinion of counsel for the Company or counsel for the Underwriters, the
Prospectus, as then amended or supplemented, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or if it is necessary at any time to amend
the Prospectus to comply with the Act, the Company will notify the Managing
Underwriter promptly and prepare and file with the Commission, subject to
Section 3.1 hereof, an appropriate amendment or supplement in accordance with
Section 10 of the Act.
 
3.2.2       Filing of Final Prospectus. The Company will file the Prospectus (in
form and substance satisfactory to the Managing Underwriter) with the Commission
pursuant to the requirements of Rule 424 of the Regulations.
 
3.2.3       Exchange Act Registration. For a period of five (5) years from the
Effective Date, the Company will use its best efforts to maintain the
registration of the Common Stock under the Exchange Act. The Company will not
deregister the Common Stock from under the Exchange Act without the prior
written consent of the Managing Underwriter.
 
3.2.4       Sarbanes-Oxley Compliance. The Company shall take all actions
necessary to maintain compliance with each applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
and related or similar rules and regulations promulgated by any other
governmental or self regulatory entity or agency with jurisdiction over the
Company, including maintenance of a system of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
3.3           Blue Sky Filing. Unless the Securities are listed on Nasdaq or
another national securities exchange, the Company will endeavor in good faith,
in cooperation with the Managing Underwriter, at or prior to the time the
Registration Statement becomes effective, to qualify the Securities for offering
and sale under the securities laws of such jurisdictions as the Managing
Underwriter may reasonably designate, provided that no such qualification shall
be required in any jurisdiction where, as a result thereof, the Company would be
subject to service of general process or to taxation as a foreign corporation
doing business in such jurisdiction. In each jurisdiction where such
qualification shall be effected, the Company will, unless the Managing
Underwriter agree that such action is not at the time necessary or advisable,
use all reasonable efforts to file and make such statements or reports at such
times as are or may be required by the laws of such jurisdiction. The Company,
at its expense, will cause its counsel to provide to the Managing Underwriter a
Preliminary Blue Sky Memorandum and Final Blue Sky Memorandum, in such
quantities as the Managing Underwriter reasonably request, for its use and the
use of the selling members in connection with the offer and sale of the
Securities.

 
-12-

--------------------------------------------------------------------------------

 
 
3.4             Delivery to the Managing Underwriter of Prospectuses. The
Company will deliver to the Managing Underwriter, without charge, from time to
time during the period when the Prospectus is required to be delivered under the
Act or the Exchange Act such number of copies of each Statutory Prospectus and
Prospectus as the Managing Underwriter may reasonably request and, as soon as
the Registration Statement or any amendment or supplement thereto becomes
effective, deliver to the Managing Underwriter two original executed
Registration Statements, including exhibits, and all post-effective amendments
thereto and copies of all exhibits filed therewith or incorporated therein by
reference and all original executed consents of certified experts.


3.5            Effectiveness and Events Requiring Notice to the Managing
Underwriter. The Company will use its reasonable best efforts to cause the
Registration Statement to remain effective with a current prospectus for at
least nine (9) months from the Applicable Time and will notify the Managing
Underwriter immediately and confirm the notice in writing: (i) of the
effectiveness of the Registration Statement and any amendment thereto; (ii) of
the issuance by the Commission of any stop order or of the initiation, or the
threatening, of any proceeding for that purpose; (iii) of the issuance by any
state securities commission of any proceedings for the suspension of the
qualification of the Securities for offering or sale in any jurisdiction or of
the initiation, or the threatening, of any proceeding for that purpose; (iv) of
the mailing and delivery to the Commission for filing of any amendment or
supplement to the Registration Statement or Prospectus; (v) of the receipt of
any comments or request for any additional information from the Commission; and
(vi) of the happening of any event during the period described in this Section
3.4 hereof that, in the judgment of the Company, makes any statement of a
material fact made in the Registration Statement, any Preliminary Prospectus,
the Statutory Prospectus or the Prospectus untrue or that requires the making of
any changes in the Registration Statement, any Preliminary Prospectus, the
Statutory Prospectus or the Prospectus in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. If the
Commission or any state securities commission shall enter a stop order or
suspend such qualification at any time, the Company will make every reasonable
effort to obtain promptly the lifting of such order.
 
3.6            Secondary Market Trading and Standard & Poor’s. The Company will
apply to be included in Standard & Poor’s Daily News and Corporation Records
Corporate Descriptions for a period of five (5) years immediately after the
Effective Date.
 
3.7            Reports to the Managing Underwriter.
 
3.7.1           Periodic Reports, etc. For a period of two (2) years from the
Effective Date, the Company will furnish to the Managing Underwriter copies of
such financial statements and other periodic and special reports as the Company
from time to time furnishes generally to holders of any class of its securities
and also promptly furnish to the Managing Underwriter: (i) a copy of each
periodic report the Company shall be required to file with the Commission; (ii)
a copy of every press release and every news item and article with respect to
the Company or its affairs which was released by the Company; (iii) a copy of
each Form 8-K prepared and filed by the Company; (iv) a copy of each
registration statement filed by the Company under the Act; (v) such additional
documents and information with respect to the Company and the affairs of any
future Subsidiaries of the Company as the Managing Underwriter may from time to
time reasonably request. Documents filed with the Commission pursuant to its
EDGAR system shall be deemed to have been delivered to the Managing Underwriter
pursuant to this Section.
 
3.7.2            Transfer Sheets. For a period of five (5) years from the
Effective Date, the Company shall retain a transfer and registrar agent
reasonably acceptable to the Managing Underwriter (the “Transfer Agent”), and
for a period of five (5) years from the Effective Date, the Company shall
furnish to the Managing Underwriter at the Company’s sole cost and expense such
transfer sheets of the Company’s securities as the Managing Underwriter may
reasonably request, including the daily and monthly consolidated transfer sheets
of the Transfer Agent and DTC. As of the date of this Agreement, Corporate Stock
Transfer is the Transfer Agent and is acceptable to the Managing Underwriter.
 
3.7.3            Trading Reports. During such time as the Shares are listed on
Nasdaq, the Company shall provide to the Managing Underwriter, at the Company’s
expense, such reports published by Nasdaq relating to price trading of the
Common Stock, as the Managing Underwriter shall reasonably request.


 
-13-

--------------------------------------------------------------------------------

 
 
3.8             Payment of General Expenses Related to the Offering. The Company
hereby agrees to pay on each of the Closing Date and the Option Closing Date, if
any, to the extent not paid at the Closing Date, all expenses incident to the
performance of the obligations of the Company under this Agreement, including,
but not limited to: (a) all filing fees and communication expenses relating to
the registration of the Securities to be sold in the Offering (including the
Option Shares) with the Commission; (b) all fees and expenses relating to the
listing of the Common Stock on Nasdaq and such other stock exchanges as the
Company and the Managing Underwriter together determine; (c) all fees, expenses
and disbursements relating to the registration or qualification of the
Securities under the “blue sky” securities laws of such states and other
jurisdictions as the Managing Underwriter may reasonably designate; (d) all
fees, expenses and disbursements relating to the registration, qualification or
exemption of the Securities under the securities laws of such foreign
jurisdictions as the Managing Underwriter may reasonably designate; (e) the
costs of all mailing and printing of the underwriting documents (including,
without limitation, the Underwriting Agreement, any Blue Sky Memorandums and, if
appropriate, any Agreement Among Underwriters, Selected Dealers’ Agreement,
Underwriters’ Questionnaire and Power of Attorney), Registration Statements,
Preliminary Prospectuses, Prospectuses and all amendments, supplements and
exhibits thereto and as many preliminary and final Prospectuses as the Managing
Underwriter may reasonably deem necessary, (f) the costs and expenses of the
public relations firm, if any; (g) the costs of preparing, printing and
delivering certificates representing the Securities; (h) fees and expenses of
the transfer agent for the Common Stock; (i) stock transfer and/or stamp taxes,
if any, payable upon the transfer of securities from the Company to the
Underwriters; (j) the fees and expenses of the Company’s accountants; (k) the
Company’s actual “road show” expenses for the Offering and (m) the fees and
expenses of the Company’s legal counsel and other agents and Managing
Underwriter (collectively, the “Company Expenses”). Furthermore, the Company
hereby agrees to pay on the Closing Date, to the extent not paid prior to the
Closing Date and in addition to the Company Expenses, (A) the negotiated set
fees and disbursements of the Underwriters’ counsel in connection with the
Offering, which shall be $150,000, of which $25,000 has been advanced on a
refundable and accountable basis; and (B) an additional  non-accountable expense
allowance of $37,500 for all other expenses of the Underwriters incurred in
connection with the Offering. The Managing Underwriter may deduct from the net
proceeds of the Offering the foregoing fees and expenses, other than the Company
Expenses, subject to deduction for any amounts previously advanced, payable by
the Company on the Closing Date, or the Option Closing Date, if any.  In no
event will the aggregate expenses reimbursed to the Underwriters under this
Agreement exceed $187,500.
 
3.9             Application of Net Proceeds. The section of the Prospectus, “Use
of Proceeds,” will indicate in reasonable detail all the intended uses of the
net proceeds from the Offering. The Company will apply the net proceeds from the
Offering received by it in a manner consistent with the application described
under the caption “Use Of Proceeds” in the Prospectus.


3.10             [Intentionally Omitted].
 
3.11              Delivery of Earnings Statements to Security Holders. The
Company will make generally available to its security holders as soon as
practicable, but not later than the first day of the fifteenth full calendar
month following the Effective Date, an earnings statement (which need not be
certified by independent public or independent certified public accountants
unless required by the Act or the Regulations, but which shall satisfy the
provisions of Rule 158(a) under Section 11(a) of the Act) covering a period of
at least twelve consecutive months beginning after the Effective Date.
 
3.12             [Intentionally Omitted].
 
3.13             Stabilization. Neither the Company, nor, to its knowledge, any
of its employees, directors or stockholders (without the consent of the Managing
Underwriter) has taken or will take, directly or indirectly, any action designed
to or that has constituted or that might reasonably be expected to cause or
result in, under the Exchange Act, or otherwise, stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.
 
3.14             Accountants. The Company shall retain a nationally recognized
independent certified public accounting firm for a period of at least three (3)
years after the Effective Date. The Managing Underwriter acknowledges that GSI
is acceptable to the Underwriters.


 
-14-

--------------------------------------------------------------------------------

 
 
3.15              Director and Officer Insurance. As of the Closing, the Company
will have obtained director and officer insurance in an aggregate coverage
amount of not less than $5,000,000, to be effective as of the Closing, under a
form of insurance policy that is reasonably acceptable to the Underwriter.
 
3.16             FINRA. The Company shall advise the Managing Underwriter (who
shall make an appropriate filing with FINRA) if it becomes aware that any 5% or
greater stockholder of the Company becomes an affiliate or associated person of
an FINRA member participating in the distribution of the Securities.
 
3.17              No Fiduciary Duties. The Company acknowledges and agrees that
the Underwriters’ responsibility to the Company is solely contractual in nature
and that neither the Underwriters nor their affiliates or any selling agent
shall be deemed to be acting in a fiduciary capacity, or otherwise owes any
fiduciary duty to the Company or any of its affiliates in connection with the
Offering and the other transactions contemplated by this Agreement.
 
3.18              Electronic Prospectus. The Company shall cause to be prepared
and delivered to the Managing Underwriter, at its expense, promptly, but in no
event later than two (2) Business Days from the effective date of this
Agreement, an Electronic Prospectus to be used by the Underwriters in connection
with the Offering. As used herein, the term “Electronic Prospectus” means a form
of prospectus, and any amendment or supplement thereto, that meets each of the
following conditions: (i) it shall be encoded in an electronic format,
satisfactory to the Managing Underwriter, that may be transmitted electronically
by the Underwriters to offerees and purchasers of the Securities for at least
the period during which a prospectus relating to the Securities is required to
be delivered under the Act; (ii) it shall disclose the same information as the
paper prospectus and prospectus filed pursuant to EDGAR, except to the extent
that graphic and image material cannot be disseminated electronically, in which
case such graphic and image material shall be replaced in the electronic
prospectus with a fair and accurate narrative description or tabular
representation of such material, as appropriate; and (iii) it shall be in or
convertible into a paper format or an electronic format, satisfactory to the
Managing Underwriter, that will allow recipients thereof to store and have
continuously ready access to the prospectus at any future time, without charge
to such recipients (other than any fee charged for subscription to the Internet
as a whole and for on-line time). The Company hereby confirms that it has
included or will include in the Prospectus filed pursuant to EDGAR or otherwise
with the Commission and in the Registration Statement at the time it was
declared effective an undertaking that, upon receipt of a request by an investor
or his or her representative within the period when a prospectus relating to the
Securities is required to be delivered under the Act, the Company shall transmit
or cause to be transmitted promptly, without charge, a paper copy of the
Prospectus.
 
3.19              Reservation of Shares. The Company will reserve and keep
available that maximum number of its authorized but unissued securities which
are issuable upon exercise of the Underwriter’s Warrants outstanding from time
to time.
 
4.            Conditions of Underwriters’ Obligations. The obligations of the
Underwriters to purchase and pay for the Securities, as provided herein, shall
be subject to (i) the continuing accuracy of the representations and warranties
of the Company as of the date hereof and, as of each of the Closing Date and the
Option Closing Date, if any; (ii) the accuracy of the statements of officers of
the Company made pursuant to the provisions hereof; (iii) the performance by the
Company of its obligations hereunder, and (iv) the following conditions:
 
4.1              Regulatory Matters.
 
4.1.1                          Effectiveness of Registration Statement. The
Registration Statement shall have become effective not later than 5:00 P.M.,
Eastern time, on November 21, 2013, or such later date and time as shall be
consented to in writing by you, and, at each of the Closing Date and the Option
Closing Date, no stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted or shall be pending or contemplated by the Commission and any
request on the part of the Commission for additional information shall have been
complied with to the reasonable satisfaction of Richardson & Patel.


4.1.2             FINRA Clearance. By the Effective Date, the Managing
Underwriter shall have received clearance from FINRA as to the amount of
compensation allowable or payable to the Underwriters as described in the
Registration Statement.

 
-15-

--------------------------------------------------------------------------------

 
 
4.1.3            Exchange Stock Market Clearance. On the Closing Date, the
Common Stock, including the Firm Shares, shall have been approved for listing on
Nasdaq.
 
4.1.4            Blue Sky. The Managing Underwriter will have received from the
counsel to the Company, such forms of Preliminary Blue Sky Memorandums as
reasonably requested, and at the Closing Date, dated as of the Effective Date,
the Managing Underwriter will have received from the counsel to the Company, a
Final Blue Sky Memorandum, in each case indicating those jurisdictions in the
United States and its territories in which the Securities may be offered and
sold in the Offering. The Managing Underwriter will be provided a reasonable
number of original copies of the Preliminary Blue Sky Memorandums and Final Blue
Sky Memorandum, and the Managing Underwriter is hereby granted the right to
provide copies thereof to members of the selling group, including selected
dealers, indicating that such members may rely on the Preliminary Blue Sky
Memorandum and Final Blue Sky Memorandum.
 
4.2            Company Counsel Matters.
 
4.2.1            Closing Date Opinions of Counsel.


(a)           On the Closing Date, the Underwriters shall have received the
opinion of Richardson & Patel LLP, counsel to the Company, and letter of
negative assurance, in each case dated the Closing Date and in form and
substance reasonably satisfactory to the Managing Underwriter and agreed upon
prior to the Effective Date.


(b)           On the Closing Date, the Underwriters shall have received the
opinion of Glast, Phillips & Murray, P.C., intellectual property counsel to the
Company, in  and a letter of negative assurance, in each case dated the Closing
Date and in form and substance reasonably satisfactory to the Managing
Underwriter and agreed upon prior to the Effective Date.
 
4.2.2             Option Closing Date Opinions of Counsel.


(a)           On the Option Closing Date, if any, the Underwriters shall have
received the opinion of Richardson & Patel LLP and letter of negative assurance
listed in Section 4.2.1(a), in each case dated the Option Closing Date addressed
to the Underwriters and in form and substance reasonably satisfactory to the
Managing Underwriter, confirming as of the Option Closing Date, the statements
made by such counsel in its respective opinion and letter of negative assurance
delivered on the Closing Date.
 
(b)           On the Option Closing Date, if any, the Underwriters shall have
received the opinion of last, Phillips & Murray, P.C. and letter of negative
assurance listed in Section 4.2.1(b), in each case dated the Option Closing Date
addressed to the Underwriters and in form and substance reasonably satisfactory
to the Managing Underwriter, confirming as of the Option Closing Date, the
statements made by such counsel in its respective opinion and letter of negative
assurance delivered on the Closing Date.


4.2.3             Reliance. In rendering such opinions, such counsel may rely:
(i) as to matters involving the application of laws other than the laws of the
United States and jurisdictions in which they are admitted, to the extent such
counsel deems proper and to the extent specified in such opinion, if at all,
upon an opinion or opinions (in form and substance reasonably satisfactory to
the Managing Underwriter) of other counsel reasonably acceptable to the Managing
Underwriter, familiar with the applicable laws; and (ii) as to matters of fact,
to the extent they deem proper, on certificates or other written statements of
officers of the Company and officers of departments of various jurisdiction
having custody of documents respecting the corporate existence or good standing
of the Company, provided that copies of any such statements or certificates
shall be delivered to Locke Lord if requested. The opinions of Richardson &
Patel LLP, and Glast, Phillips & Murray, P.C. and any opinions relied upon by
Richardson & Patel LLP or Glast, Phillips & Murray, P.C., shall include a
statement to the effect that such opinions may be relied upon by counsel for the
Underwriters in its opinion delivered to the Underwriters.
 
4.3             Cold Comfort Letter. At the time this Agreement is executed, and
at each of the Closing Date and the Option Closing Date, if any, you shall have
received a cold comfort letter, addressed to the Underwriters and in form and
substance reasonably satisfactory in all respects to you and to Locke Lord from
GSI dated, respectively, as of the date of this Agreement and as of the Closing
Date and the Option Closing Date, if any.


 
-16-

--------------------------------------------------------------------------------

 
 
4.4             Officers’ Certificates.
 
4.4.1       Officers’ Certificate. At each of the Closing Date and the Option
Closing Date, if any, the Managing Underwriter shall have received a certificate
of the Company signed by the Chairman of the Board and Chief Executive Officer
of the Company, dated the Closing Date or the Option Closing Date, as the case
may be, respectively, to the effect that the Company has performed all covenants
and complied with all conditions required by this Agreement to be performed or
complied with by the Company prior to and as of the Closing Date, or the Option
Closing Date, as the case may be, and that the conditions set forth in Section
4.5 hereof have been satisfied as of such date and that, as of the Closing Date
and the Option Closing Date, as the case may be, the representations and
warranties of the Company set forth in Section 2 hereof are true and correct. In
addition, the Managing Underwriter will have received such other and further
certificates of officers of the Company as the Managing Underwriter may
reasonably request.
 
4.4.2       Secretary’s Certificate. At each of the Closing Date and the Option
Closing Date, if any, the Managing Underwriter shall have received a certificate
of the Company signed by the Secretary or Assistant Secretary of the Company,
dated the Closing Date or the Option Date, as the case may be, respectively,
certifying: (i) that the Certificate of Incorporation is true and complete, has
not been modified and is in full force and effect; (ii) that the resolutions of
the Company’s Board of Directors relating to the public offering contemplated by
this Agreement are in full force and effect and have not been modified; (iii) as
to the accuracy and completeness of all correspondence between the Company or
its counsel and the Commission; and (iv) as to the incumbency of the officers of
the Company. The documents referred to in such certificate shall be attached to
such certificate.
 
4.5               No Material Changes. Prior to and on each of the Closing Date
and the Option Closing Date, if any: (i) there shall have been no material
adverse change or development involving a prospective Material Adverse Effect
from the latest dates as of which such condition is set forth in the
Registration Statement, the Statutory Prospectus and the Prospectus; (ii) no
action, suit or proceeding, at law or in equity, shall have been pending or, to
the knowledge of the Company, threatened against the Company or any Insider
before or by any court or federal or state commission, board or other
administrative agency wherein an unfavorable decision, ruling or finding may
materially adversely affect the business, operations or financial condition or
income of the Company, except as set forth in the Registration Statement,
Statutory Prospectus and Prospectus; (iii) no stop order shall have been issued
under the Act and no proceedings therefore shall have been initiated or
threatened by the Commission; and (iv) the Registration Statement, any
Preliminary Prospectus, the Statutory Prospectus and the Prospectus and any
amendments or supplements thereto shall contain all material statements which
are required to be stated therein in accordance with the Act and the Regulations
and shall conform in all material respects to the requirements of the Act and
the Regulations, and none of the Registration Statement, Preliminary Prospectus,
Statutory Prospectus or the Prospectus and any amendment or supplement thereto
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
4.6             Delivery of Agreements.
 
4.6.1       Effective Date Deliveries. On or prior to the Effective Date, the
Company shall have delivered to the Managing Underwriter executed copies of this
Agreement and the Lock-Up Agreements.
 
4.6.2       Closing Date Deliveries. On the Closing Date, the Company shall have
delivered to the Managing Underwriter an executed copy of the Underwriter’s
Warrant Agreement.


5.             Indemnification.
 
5.1              Indemnification of the Underwriters.

 
-17-

--------------------------------------------------------------------------------

 
 
5.1.1       General. Subject to the conditions set forth below, the Company
agrees to indemnify and hold harmless each Underwriter and each dealer selected
by the Underwriters that participates in the offer and sale of the Securities
(each a “Selected Dealer”) and each of their respective directors, officers and
employees and each person, if any, who controls an Underwriter and the dealer
(“Controlling Person”) within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, against any and all loss, liability, claim, damage and
expense whatsoever (including but not limited to any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever, whether
arising out of any action between an Underwriter and the Company or between an
Underwriter and any third party or otherwise) to which they or any of them may
become subject under the Act, the Exchange Act or any other statute or at common
law or otherwise or under the laws of foreign countries, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in (i) the Registration Statement, any Preliminary Prospectus, the
Statutory Prospectus or the Prospectus (as from time to time each may be amended
and supplemented); (ii) any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Securities, including any “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iii)
any application or other document or written communication (in this Section 5,
collectively called “application”) executed by the Company or based upon written
information furnished by the Company in any jurisdiction in order to qualify the
Shares under the securities laws thereof or filed with the Commission, any state
securities commission or agency, Nasdaq or any securities exchange; or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, unless such statement
or omission was made in reliance upon and in strict conformity with the
“Underwriters’ Information” (as described in Section 2.3.1) furnished to the
Company by the Managing Underwriter. The Company agrees promptly to notify the
Managing Underwriter of the commencement of any litigation or proceedings
against the Company or any of its officers, directors or Controlling Persons in
connection with the issue and sale of the Securities or in connection with the
Registration Statement, any Preliminary Prospectus, the Statutory Prospectus or
the Prospectus. Notwithstanding anything to the contrary, in no event shall the
Company be obligated to indemnify pursuant to this Section 5.1.1 for any loss,
liability, claim, damage or expense arising out or related to a breach of the
representations contained in Section 4 hereof if such breach was caused by the
action or inaction of an Underwriter or its related persons.
 
5.1.2       Procedure. If any action is brought against any Underwriter, a
Selected Dealer or a Controlling Person in respect of which indemnity may be
sought against the Company pursuant to Section 5.1.1, the Underwriter, such
Selected Dealer or Controlling Person, as the case may be, shall promptly notify
the Company in writing of the institution of such action and the Company shall
assume the defense of such action, including the employment and fees of counsel
(subject to the reasonable approval of the Underwriter or such Selected Dealer
or Controlling Person, as the case may be) and payment of actual expenses. Any
delay in notice will not relieve the Company of any liability to an indemnified
party, except to the extent that the Company demonstrates that the delay
prejudiced the defense of the action. Any indemnified person shall have the
right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel which are incurred after the Company assumes the
defense of the action shall be at the expense of the Underwriter, such Selected
Dealer or Controlling Person unless (i) the employment of such counsel at the
expense of the Company shall have been authorized in writing by the Company in
connection with the defense of such action, or (ii) the Company fails to assume
the defense or to employ counsel to have charge of the defense of such action
within a reasonable time after notice of the action, or (iii) such indemnified
party or parties shall have reasonably concluded that there may be defenses
available to it or them which are different from or additional to those
available to the Company (in which case the Company shall not have the right to
direct the defense of such action on behalf of the indemnified party or
parties), in any of which events the reasonable fees and expenses of not more
than one additional firm of attorneys (in addition to local counsel) selected by
the Underwriter, Selected Dealer and/or Controlling Person in their sole
discretion shall be borne by the Company and paid as incurred or, at the option
of the indemnified party, advanced pursuant to Section 5.1.4.


 
-18-

--------------------------------------------------------------------------------

 
 
5.1.3       Settlement. The Company will not effect any settlement of a
proceeding in respect of which indemnification may be sought hereunder (whether
or not any indemnified person is a party therein) unless the Company has given
the Underwriter, Selected Dealer or Controlling Person, as the case may be,
reasonable prior written notice thereof and such settlement, compromise, consent
or termination includes an unconditional release of each indemnified party from
any liabilities arising out of such proceeding. The Company will not permit any
such settlement, compromise, consent or termination to include a statement as
to, or an admission of, fault, culpability or a failure to act by or on behalf
of any indemnified party, without that party's prior written consent.
Notwithstanding anything to the contrary contained herein, if any Underwriter,
Selected Dealer or Controlling Person shall conduct the defense of an action as
provided in Section 5.1.2., the Company shall have the right to approve the
terms of any settlement of such action, which approval shall not be unreasonably
withheld, except that if the Company is required by the terms of this Agreement
to and nonetheless fails to reimburse or advance the expenses of such defense,
then the Company shall be bound by any determination made in the action or by
any compromise or settlement made by the indemnified party without the Company’s
written consent, provided the indemnified party provides the Company 30 days
prior notice of its intention to settle or compromise such action.
 
5.1.4       Advances. Notwithstanding any other provision hereof, the Company
shall advance, to the extent not prohibited by law, all expenses reasonably
anticipated to be incurred by or on behalf of an Underwriter, a Selected Dealer
or Controlling Person in connection with any proceeding, whether pending or
threatened, within fifteen (15) days of receipt of a statement or statements
from such indemnified parties, or any of them, requesting such advances from
time to time.  This advancement obligation shall include any reasonable
retainers of counsel engaged by indemnified parties. Any statement requesting
advances shall evidence the expenses anticipated or incurred by the indemnified
party with reasonable particularity and may include only those expenses
reasonably expected to be incurred within the 180-day period following each
statement. In the event some portion of the amounts advanced are unused, or in
the event a court of ultimate jurisdiction determines that the indemnified
parties are not entitled to be indemnified against certain expenses, the
recipient shall return the unused or disallowed portion of any advances within
ninety (90) days of the final disposition of any proceeding to which such
advances pertain.
 
5.2             Indemnification of the Company. Each Underwriter agrees,
severally and not jointly, to indemnify and hold harmless the Company, its
directors, officers and employees and agents who control the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the foregoing
indemnity from the Company to the Underwriters, as incurred, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions made in any Preliminary Prospectus, the Registration Statement or
Prospectus or any amendment or supplement thereto or in any application, made in
reliance upon and in strict conformity with the “Underwriters’ Information”
furnished by the Managing Underwriter to the Company relating to such
Underwriter expressly for use in such Preliminary Prospectus, the Registration
Statement or Prospectus or any amendment or supplement thereto or in any such
application. In case any action shall be brought against the Company or any
other person so indemnified based on any Preliminary Prospectus, the
Registration Statement or Prospectus or any amendment or supplement thereto or
any application, and in respect of which indemnity may be sought against an
Underwriter, the Underwriter shall have the rights and duties given to the
Company, and the Company and each other person so indemnified shall have the
rights and duties given to the Underwriter by the provisions of Section 5.1.2.
 
5.3              Contribution.

 
-19-

--------------------------------------------------------------------------------

 
 
5.3.1       Contribution Rights. In order to provide for just and equitable
contribution under the Act in any case in which (i) any person entitled to
indemnification under this Section 5 makes claim for indemnification pursuant
hereto but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 5 provides for
indemnification in such case, or (ii) contribution under the Act, the Exchange
Act or otherwise may be required on the part of any such person in circumstances
for which indemnification is provided under this Section 5, then, and in each
such case, the Company and the Underwriters, severally and not jointly, shall
contribute to the aggregate losses, liabilities, claims, damages and expenses of
the nature contemplated by said indemnity agreement incurred by the Company and
the Underwriters, as incurred, in such proportions that the Underwriters are
responsible for that portion represented by the percentage that the underwriting
discount appearing on the cover page of the Prospectus bears to the initial
offering price appearing thereon and the Company is responsible for the balance;
provided, that, no person guilty of a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Notwithstanding
the provisions of this Section 5.3.1, no Underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages that the Underwriter has otherwise
been required to pay in respect of such losses, liabilities, claims, damages and
expenses. For purposes of this Section, each director, officer and employee of
an Underwriter or the Company, as applicable, and each person, if any, who
controls the Underwriter or the Company, as applicable, within the meaning of
Section 15 of the Act shall have the same rights to contribution as the
Underwriters or the Company, as applicable.


5.3.2       Contribution Procedure. Within fifteen days after receipt by any
party to this Agreement (or its representative) of notice of the commencement of
any action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party (“contributing party”),
notify the contributing party of the commencement thereof, but the failure to so
notify the contributing party will not relieve the contributing party from any
liability which it may have to any other party other than for contribution
hereunder. In case any such action, suit or proceeding is brought against any
party, and such party notifies a contributing party or its representative of the
commencement thereof within the aforesaid fifteen days, the contributing party
will be entitled to participate therein with the notifying party and any other
contributing party similarly notified. Any such contributing party shall not be
liable to any party seeking contribution on account of any settlement of any
claim, action or proceeding affected by such party seeking contribution without
the written consent of such contributing party. The contribution provisions
contained in this Section 5.3.2 are intended to supersede, to the extent
permitted by law, any right to contribution under the Act, the Exchange Act or
otherwise available.
 
6.             Default of One or More of the Several Underwriters.  If, on the
Closing Date or the applicable Option Closing Date, as the case may be, any one
or more of the several Underwriters shall fail or refuse to purchase the
Securities that it or they have agreed to purchase hereunder on such date, and
the aggregate number of Securities which such defaulting Underwriter or
Underwriters agreed but failed or refused to purchase does not exceed 10% of the
aggregate number of the Securities to be purchased on such date, the Managing
Underwriter may make arrangements satisfactory to the Company for the purchase
of such Securities by other persons, including any of the Underwriters, but if
no such arrangements are made by such Closing Date or Option Closing Date, as
the case may be, the other Underwriter(s) shall be obligated, severally and not
jointly, in the proportions that the number of Firm Shares set forth opposite
their respective names on Schedule I bears to the aggregate number of Firm
Shares set forth opposite the names of all non-defaulting Underwriters, or in
such other proportions as may be specified by the Managing Underwriter with the
consent of the non-defaulting Underwriters, to purchase the Securities which the
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date.  If, on the Closing Date or the applicable Option Closing Date, as
the case may be, any one or more of the several Underwriters shall fail or
refuse to purchase the Securities that it or they have agreed to purchase
hereunder on such date, and the aggregate number of Securities which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
meets or exceed s10% of the aggregate number of the Securities to be purchased
on such date, and arrangements satisfactory to the Managing Underwriter and the
Company are not made within 48 hours after such default, this Agreement shall
terminate without liability on any party to any other party except that the
provisions of Section 3.8, Section 5, and Section 8.3 shall at all times be
effective and shall survive such termination.  In any such case either the
Managing Underwriter or the Company shall have the right to postpone the Closing
Date or the applicable Option Closing Date, as the case may be, but in no event
for longer than seven days in order that the required changes, if any, to the
Registration Statement and the Prospectus or any other documents or arrangements
may be effected.


 
-20-

--------------------------------------------------------------------------------

 
 
7.                Additional Covenants.
 
7.1               Board Composition and Board Designations. The Company shall
ensure that: (i) the qualifications of the persons serving as board members and
the overall composition of the board comply with the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder and with the listing requirements of Nasdaq
or any other national securities exchange or national securities association, as
the case may be, in the event the Company seeks to have its Securities listed on
another exchange or quoted on an automated quotation system, and (ii) if
applicable, at least one member of the board of directors qualifies as a
“financial expert” as such term is defined under the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder.
 
7.2              Prohibition on Press Releases and Public Announcements. The
Company will not issue press releases or engage in any other publicity, without
the Managing Underwriter’ prior written consent, for a period commencing on the
Effective Date and ending at 5:00 p.m. Eastern time on the first business day
following the 25th day following the Closing Date, other than normal and
customary releases issued in the ordinary course of the Company’s business.


7.3           Company’s Retention of Investor Relations Firm.  Prior to the
Closing Date, the Company shall retain an investment relations firm acceptable
to the Managing Underwriter and on terms and conditions that are also acceptable
to the Managing Underwriter.


7.4           Company’s Retention of Patent Counsel or Agent.  Prior to the
Closing Date, the Company shall continue to have retained legal counsel
specializing in patent prosecution and preparation or a registered patent agent
specializing in the same that is acceptable to the Managing Underwriter and on
terms and conditions that are also acceptable to the Managing Underwriter. For
the purposes of this provision, the law firm Glast, Phillips & Murray, P.C. is
acceptable to the Managing Underwriter.
 
7.5.           Quarterly Earnings Calls.  For a period of two (2) years from the
Closing Date, the Company agrees that it will conduct a public conference call
at least quarterly to discuss the Company’s financial performance and other
matters, as the case may be, in a manner consistent with SEC Regulation FD, 17
CFR §243.100, as amended from time to time (“SEC Regulation FD”), on terms and
conditions acceptable to the Managing Underwriter.


7.6.           SEC filings and Press Releases.  The Company agrees that, for a
period of two (2) years from the Closing Date, it will provide the Managing
Underwriter with substantially complete drafts of all filings to be made with
the SEC and all press releases for review and comment at least twenty four (24)
hours prior to filing with the SEC or the issuance of the press release, as the
case may be; provided that the Company’s failure to incorporate any comments
thereto made by the Managing Underwriter shall not constitute a breach of this
Agreement.


7.7           Right to Access.  For a period of two (2) years from the Closing
Date, the Company agrees to provide the Managing Underwriter with access to the
Company’s management, including but not limited to the Company’s Chief Executive
Officer and Chief Financial Officer, no less frequently than once every six (6)
months and no more frequently than once per fiscal quarter unless otherwise
agreed by the Company, in each case during normal business hours, for the
purpose of discussing the Company’s business, financial condition, and
prospects.  During each visitation by the Managing Underwriter, the Managing
Underwriter shall also have the right to inspect the Company’s books and
records, including confidential non-public information (but excluding attorney
client privileged information) in a manner consistent with SEC Regulation FD.


7.8           Confidentiality and SEC Regulation FD Compliance.  The Managing
Underwriter agrees to keep all confidential non-public information provided to
the Managing Underwriter pursuant to Sections 7.5, 7.6 and 7.7 of this Section 7
confidential until such information becomes publicly available through
applicable SEC filings and press releases or otherwise in a manner consistent
with SEC Regulation FD.
 
8.            Effective Date of this Agreement and Termination Thereof.
 
8.1              Effective Date. This Agreement shall become effective when both
the Company and the Managing Underwriter have executed the same and delivered
counterparts of such signatures to the other party.

 
-21-

--------------------------------------------------------------------------------

 
 
8.2               Termination. You shall have the right to terminate this
Agreement by written notice to the Company  at any time prior to Closing Date or
the Option Closing Date, if any, (i) if any domestic or international event or
act or occurrence has materially disrupted, or in your reasonable opinion will
in the immediate future materially disrupt, general securities markets in the
United States; or (ii) if trading on the New York Stock Exchange, the NASDAQ,
the NASDAQ Global Market or the NASDAQ Capital Market or NYSE MKT shall have
been suspended or materially limited, or minimum or maximum prices for trading
shall have been fixed, or maximum ranges for prices for securities shall have
been required by FINRA or by order of the Commission or any other government
authority having jurisdiction, or (iii) if the United States shall have become
involved in a new war or a substantial increase in major hostilities, or (iv) if
a banking moratorium has been declared by a New York State or federal authority
or foreign authority which has a substantial disruptive effect on or adversely
impacts the United States securities markets, or (v) if a moratorium on foreign
exchange trading has been declared which materially adversely impacts the United
States securities markets, or (vi) if the Company shall have sustained a
material loss by fire, flood, accident, hurricane, earthquake, theft, sabotage
or other calamity or malicious act which, whether or not such loss shall have
been insured, will, in your reasonable opinion, make it inadvisable to proceed
with the delivery of the Firm Shares or Option Shares, or (vii) if the Company
is in material breach of any of its representations, warranties or covenants
hereunder, or (viii) if the Managing Underwriter shall have become aware after
the date hereof of such a material adverse change in the conditions or prospects
of the Company, or such adverse material change in general market conditions as
in the Managing Underwriter’ good faith judgment would make it impracticable to
proceed with the offering, sale and/or delivery of the Firm Shares or the Option
Shares or to enforce contracts made by the Underwriters for the sale of the Firm
Shares or Option Shares.
 
8.3               Expenses. In the event that this Agreement shall not be
carried out for any reason whatsoever, within the time specified herein or any
extensions thereof pursuant to the terms herein, the Company shall be obligated
to pay to the Managing Underwriter its actual and accountable out of pocket
expenses related to the transactions contemplated herein then due and payable,
if not already paid (including the actual and accountable out of pocket expenses
(but not to exceed the amount of actual and accountable out of pocket expenses
approved by FINRA) related to its legal counsel, Locke Lord, up to $50,000 of
which $25,000 has been advanced by the Company on a refundable accountable
basis; provided, however, that such expense cap in no way limits or impairs the
indemnification and contribution provisions of this Agreement).
 
8.4               Indemnification. Notwithstanding any contrary provision
contained in this Agreement, any election hereunder or any termination of this
Agreement, and whether or not this Agreement is otherwise carried out, the
provisions of Section 5 shall not be in any way effected by, such election or
termination or failure to carry out the terms of this Agreement or any part
hereof.


9.                 Miscellaneous.
 
9.1             Notices. All communications hereunder, except as herein
otherwise specifically provided, shall be in writing and shall be mailed
(registered or certified mail, return receipt requested), personally delivered
or sent by facsimile transmission and confirmed and shall be deemed given when
so delivered or faxed and confirmed or if mailed, two days after such mailing.
 
If to the Managing Underwriter or the Underwriters:
 
MDB Capital Group, LLC
401 Wilshire Boulevard, Suite 1020
Santa Monica, CA 90401
Attn: General Counsel
Fax No.: (310) 526-5020
 
and


Northland Securities, Inc.
45 South 7th Stree, Suite 2000
        Minneapolis, MN  55402
        Attn:  General Counsel
        Fax No.: (612) 851-5987

 
-22-

--------------------------------------------------------------------------------

 
Copy to:
 
Locke Lord LLP
 
500 Capitol Mall, Suite 1800
Sacramento, California 95814
Attn.: Scott E. Bartel, Esq.
Fax No.: (916) 930-2501
 
If to the Company:
 
Ideal Power, Inc.
5004 Bee Creek Road, Suite 600
Spicewood, Texas 78669
Attn: Chief Executive Officer
Fax No.: (521) 264-1546
 
Copy to:
 
Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 49th Floor
New York, New York 10174
Attn.: Kevin Friedman, Esq.
Fax No.: (917) 591-6898
 
9.2               Headings. The headings contained herein are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this
Agreement.
 
9.3                Amendment. This Agreement may only be amended by a written
instrument executed by each of the parties hereto.
 
9.4                Entire Agreement. This Agreement (together with the other
agreements and documents being delivered pursuant to or in connection with this
Agreement) constitutes the entire agreement of the parties hereto with respect
to the subject matter hereof and thereof, and supersedes all prior agreements
and understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
9.5               Binding Effect. This Agreement shall inure solely to the
benefit of and shall be binding upon the Underwriters, the Company and the
Controlling Persons, directors and officers referred to in Section 5 hereof, and
their respective successors, legal Managing Underwriter and assigns, and no
other person shall have or be construed to have any legal or equitable right,
remedy or claim under or in respect of or by virtue of this Agreement or any
provisions herein contained. The term “successors and assigns” shall not include
a purchaser, in its capacity as such, of securities from the Underwriters.
 
9.6              Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflict of laws principles thereof. Any process or
summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 9.1 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company agrees that the
prevailing party(ies) in any such action shall be entitled to recover from the
other party(ies) all of its reasonable attorneys’ fees and expenses relating to
such action or proceeding and/or incurred in connection with the preparation
therefore.
 
9.7             Execution in Counterparts. This Agreement may be executed in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto. Delivery of a signed
counterpart of this Agreement by facsimile or email/pdf transmission shall
constitute valid and sufficient delivery thereof.
 
-23-

--------------------------------------------------------------------------------

 
 
9.8           Waiver, etc. The failure of any of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way effect the
validity of this Agreement or any provision hereof or the right of any of the
parties hereto to thereafter enforce each and every provision of this Agreement.
No waiver of any breach, non-compliance or non-fulfillment of any of the
provisions of this Agreement shall be effective unless set forth in a written
instrument executed by the party or parties against whom or which enforcement of
such waiver is sought; and no waiver of any such breach, non-compliance or
non-fulfillment shall be construed or deemed to be a waiver of any other or
subsequent breach, non-compliance or non-fulfillment.
 
9.9              No Fiduciary Relationship. The Company hereby acknowledges that
the Underwriters are acting solely as underwriters in connection with the
offering of the Company's securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm's length basis and in no event do the
parties intend that any Underwriter act or be responsible as a fiduciary to the
Company, its management, shareholders, creditors or any other person in
connection with any activity that the Underwriters undertakes or have undertaken
in furtherance of the offering of the Company's securities, either before or
after the date hereof. The Underwriters hereby expressly disclaims any fiduciary
or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Underwriters agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by the Underwriters to
the Company regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Company's
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Underwriters with respect to any
breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.
 
[SIGNATURE PAGE FOLLOWS] 

 
-24-

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the understanding among the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.
 

 
Very truly yours,
     
IDEAL POWER INC.
     
By:
 /s/ Paul Bundschuh
     
Name: Paul Bundschuh
   
Title:   Chief  Executive Officer


 
Accepted on the date first above written as Representatives of the several
underwriters.
 
MANAGING UNDERWRITER:


MDB CAPITAL GROUP LLC
 
By:
 /s/ Anthony DiGiandomenico
   
Name:
Anthony DiGiandomenico
   
Title:
Authorized Principal
 





CO-MANAGING UNDERWRITER:
 
NORTHLAND SECURITIES, INC.


By:
 /s/ Jeff Peterson
   
Name:
Jeff Peterson
   
Title:
Director of Investment Banking
 

 
 
-25-

--------------------------------------------------------------------------------

 

Schedule I


Underwriters                                                                                           Number
of Firm Shares to be Purchased


MDB Capital Group,
LLC                                                                                           2,505,000


Northland Securities,
Inc.                                                                                              495,000



 
-26-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Underwriter’s Warrant Agreement


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY OTHER SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (1) AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH SECURITIES UNDER THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, OR (2) AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.


IN ADDITION, THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED, OR BE THE SUBJECT
OF ANY HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL TRANSACTION THAT WOULD
RESULT IN THE EFFECTIVE ECONOMIC DISPOSITION OF SUCH SECURITIES BY ANY PERSON
FOR A PERIOD OF 180 DAYS IMMEDIATELY FOLLOWING THE DATE OF EFFECTIVENESS OF THE
PUBLIC OFFERING OF THE COMPANY’S SECURITIES PURSUANT TO REGISTRATION STATEMENT
NO.: 333-______________ AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION,
EXCEPT IN ACCORDANCE WITH FINRA RULE 5110(G)(2).


IDEAL POWER INC.


UNDERWRITER’S WARRANT


_________ Shares of Common Stock
____________, 2013


This UNDERWRITER’S WARRANT (this “Warrant”) of Ideal Power Inc., a corporation,
duly organized and validly existing under the laws of the State of Delaware (the
“Company”), is being issued pursuant to that certain Underwriting Agreement,
dated as of __________, 2013 (the “Underwriting Agreement”), between the Company
and MDB Capital Group, LLC (the “Underwriter”) relating to a firm commitment
public offering (the “Offering”) of ________ shares of common stock, $0.001 par
value per share, of the Company (the “Common Stock”) underwritten by the
Underwriter.


FOR VALUE RECEIVED, the Company hereby grants to MDB Capital Group, LLC and its
permitted successors and assigns (collectively, the “Holder”) the right to
purchase from the Company up to (_____) shares of Common Stock (such shares
underlying this Warrant, the “Warrant Shares”), at a per share purchase price
equal to $_____ (the “Exercise Price”), subject to the terms, conditions and
adjustments set forth below in this Warrant.


1.           Date of Warrant Exercise.  This Warrant shall become exercisable
one hundred eighty (180) days after the Base Date (the “Exercise Date”).  As
used in this Warrant, the term “Base Date” shall mean __________, 2013 (the
effective date of the registration statement). Except as otherwise provided for
herein or as permitted by applicable rules of the Financial Industry Regulatory
Authority, Inc., (“FINRA”) this Warrant and the underlying Warrant Shares shall
not be sold, transferred, assigned, pledged or hypothecated prior to the date
that is 180 days immediately following the Base Date pursuant to FINRA Rule
5110(g)(1), except as permitted under FINRA Rule 5110(g)(2).


 
-27-

--------------------------------------------------------------------------------

 
 
2.           Expiration of Warrant.  This Warrant shall expire on the five (5)
year anniversary of the Base Date (the “Expiration Date”).


3.           Exercise of Warrant.  This Warrant shall be exercisable pursuant to
the terms of this Section 3.


3.1           Manner of Exercise.


(a)           This Warrant may only be exercised by the Holder hereof on or
after the Exercise Date and on or prior to the Expiration Date, in accordance
with the terms and conditions hereof, in whole or in part (but not as to
fractional shares) with respect to any portion of this Warrant, during the
Company’s normal business hours on any day other than a Saturday or a Sunday or
a day on which commercial banking institutions in New York, New York are
authorized by law to be closed (a “Business Day”), by surrender of this Warrant
to the Company at its office maintained pursuant to Section 10.2(a) hereof,
accompanied by a written exercise notice in the form attached as Exhibit A to
this Warrant (or a reasonable facsimile thereof) duly executed by the Holder,
together with the payment of the aggregate Exercise Price for the number of
Warrant Shares purchased upon exercise of this Warrant. Upon surrender of this
Warrant, the Company shall cancel this Warrant document and shall, in the event
of partial exercise, replace it with a new Warrant document in accordance with
Section 3.3.


(b)           Except as provided for in Section 3.1(c) below, each exercise of
this Warrant must be accompanied by payment in full of the aggregate Exercise
Price in cash by check or wire transfer in immediately available funds for the
number of Warrant Shares being purchased by the Holder upon such exercise.


(c)           The aggregate Exercise Price for the number of Warrant Shares
being purchased may also, in the sole discretion of the Holder, be paid in full
or in part on a “cashless basis” at the election of the Holder:


(i)
in the form of Common Stock owned by the Holder (based on the Fair Market Value
(as defined below) of such Common Stock on the date of exercise);
(ii)
in the form of Warrant Shares withheld by the Company from the Warrant Shares
otherwise to be received upon exercise of this Warrant having an aggregate Fair
Market Value on the date of exercise equal to the aggregate Exercise Price of
the Warrant Shares being purchased by the Holder; or
 
(iii)
by a combination of the foregoing, provided that the combined value of all cash
and the Fair Market Value of any shares surrendered to the Company is at least
equal to the aggregate Exercise Price for the number of Warrant Shares being
purchased by the Holder.



For purposes of this Warrant, the term “Fair Market Value” means with respect to
a particular date, the average closing price of the Common Stock for the five
(5) trading days immediately preceding the applicable exercise herein as
officially reported by the principal securities exchange on which the Common
Stock is then listed or admitted to trading, or, if the Common Stock is not
listed or admitted to trading on any securities exchange as determined in good
faith by resolution of the Board of Directors of the Company, based on the best
information available to it.


 
-28-

--------------------------------------------------------------------------------

 
 
For purposes of illustration of a cashless exercise of this Warrant under
Section 3.1(c)(ii) (or for a portion thereof for which cashless exercise
treatment is requested as contemplated by Section 3.1(c)(iii) hereof), the
calculation of such exercise shall be as follows:


X = Y (A-B)/A
where:
X = the number of Warrant Shares to be issued to the Holder (rounded to the
nearest whole share).
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
A = the Fair Market Value of the Common Stock.
B = the Exercise Price.


(d)           For purposes of Rule 144 and sub-section (d)(3)(ii) thereof, it is
intended, understood, and acknowledged that the Common Stock issuable upon
exercise of this Warrant in a cashless exercise transaction as described in
Section 3.1(c) above shall be deemed to have been acquired at the time this
Warrant was issued. Moreover, it is intended, understood, and acknowledged that
the holding period for the Common Stock issuable upon exercise of this Warrant
in a cashless exercise transaction as described in Section 3.1(c) above shall be
deemed to have commenced on the date this Warrant was issued.


3.2           When Exercise Effective.  Each exercise of this Warrant shall be
deemed to have been effected immediately prior to the close of business on the
Business Day on which this Warrant shall have been duly surrendered to the
Company as provided in Sections 3.1 and 12 hereof, and, at such time, the Holder
in whose name any certificate or certificates for Warrant Shares shall be
issuable upon exercise as provided in Section 3.3 hereof shall be deemed to have
become the holder or holders of record thereof of the number of Warrant Shares
purchased upon exercise of this Warrant.


3.3           Delivery of Common Stock Certificates and New Warrant.  As soon as
reasonably practicable after each exercise of this Warrant, in whole or in part,
and in any event within three (3) Business Days thereafter, the Company, at its
expense (including the payment by it of any applicable issue taxes), will cause
to be issued in the name of and delivered to the Holder hereof or, subject to
Sections 9 and 10 hereof, as the Holder (upon payment by the Holder of any
applicable transfer taxes) may direct:


(a)           a certificate or certificates (with appropriate restrictive
legends, as applicable) for the number of duly authorized, validly issued, fully
paid and non-assessable Warrant Shares to which the Holder shall be entitled
upon exercise; and


(b)           in case exercise is in part only, a new Warrant document of like
tenor, dated the date hereof, for the remaining number of Warrant Shares
issuable upon exercise of this Warrant after giving effect to the partial
exercise of this Warrant (including the delivery of any Warrant Shares as
payment of the Exercise Price for such partial exercise of this Warrant).


4.           Certain Adjustments.  For so long as this Warrant is outstanding:


 
-29-

--------------------------------------------------------------------------------

 
 
4.1           Mergers or Consolidations.  If at any time after the date hereof
there shall be a capital reorganization (other than a combination or subdivision
of Common Stock otherwise provided for herein) resulting in a reclassification
to or change in the terms of securities issuable upon exercise of this Warrant
(a “Reorganization”), or a merger or consolidation of the Company with another
corporation, association, partnership, organization, business, individual,
government or political subdivision thereof or a governmental agency (a “Person”
or the “Persons”) (other than a merger with another Person in which the Company
is a continuing corporation and which does not result in any reclassification or
change in the terms of securities issuable upon exercise of this Warrant or a
merger effected exclusively for the purpose of changing the domicile of the
Company) (a “Merger”), then, as a part of such Reorganization or Merger, lawful
provision and adjustment shall be made so that the Holder shall thereafter be
entitled to receive, upon exercise of this Warrant, the number of shares of
stock or any other equity or debt securities or property receivable upon such
Reorganization or Merger by a holder of the number of shares of Common Stock
which might have been purchased upon exercise of this Warrant immediately prior
to such Reorganization or Merger. In any such case, appropriate adjustment shall
be made in the application of the provisions of this Warrant with respect to the
rights and interests of the Holder after the Reorganization or Merger to the end
that the provisions of this Warrant (including adjustment of the Exercise Price
then in effect and the number of Warrant Shares) shall be applicable after that
event, as near as reasonably may be, in relation to any shares of stock,
securities, property or other assets thereafter deliverable upon exercise of
this Warrant.  The provisions of this Section 4.1 shall similarly apply to
successive Reorganizations and/or Mergers.


4.2           Splits and Subdivisions; Dividends.  In the event the Company
should at any time or from time to time effectuate a split or subdivision of the
outstanding shares of Common Stock or pay a dividend in or make a distribution
payable in additional shares of Common Stock or other securities, or rights
convertible into, or entitling the holder thereof to receive, directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or Common Stock Equivalents (including
the additional shares of Common Stock issuable upon conversion or exercise
thereof), then, as of the applicable record date (or the date of such
distribution, split or subdivision if no record date is fixed), the per share
Exercise Price shall be appropriately decreased and the number of Warrant Shares
shall be appropriately increased in proportion to such increase (or potential
increase) of outstanding shares; provided, however, that no adjustment shall be
made in the event the split, subdivision, dividend or distribution is not
effectuated.


4.3           Combination of Shares.  If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share Exercise Price shall be
appropriately increased and the number of shares of Warrant Shares shall be
appropriately decreased in proportion to such decrease in outstanding shares.


4.4           Adjustments for Other Distributions.  In the event the Company
shall declare a distribution payable in securities of other Persons, evidences
of indebtedness issued by the Company or other Persons, assets (excluding cash
dividends or distributions to the holders of Common Stock paid out of current or
retained earnings and declared by the Company’s board of directors) or options
or rights not referred to in Sections 4.2 or 4.3 then, in each such case for the
purpose of this Section 4.4, upon exercise of this Warrant, the Holder shall be
entitled to a proportionate share of any such distribution as though the Holder
was the actual record holder of the number of Warrant Shares as of the record
date fixed for the determination of the holders of Common Stock of the Company
entitled to receive such distribution.


5.           No Impairment.  The Company will not, by amendment of its
certificate of incorporation or by-laws or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all of the terms and in the taking of all actions
necessary or appropriate in order to protect the rights of the Holder against
impairment.


 
-30-

--------------------------------------------------------------------------------

 
 
6.           Notice as to Adjustments.  With respect to each adjustment pursuant
to Section 4 of this Warrant, the Company, at its expense, will promptly compute
the adjustment or re-adjustment in accordance with the terms of this Warrant and
furnish the Holder with a certificate certified and confirmed by the Secretary
or Chief Financial Officer of the Company setting forth, in reasonable detail,
the event requiring the adjustment or re-adjustment and the amount of such
adjustment or re-adjustment, the method of calculation thereof and the facts
upon which the adjustment or re-adjustment is based, and the Exercise Price and
the number of Warrant Shares or other securities purchasable hereunder after
giving effect to such adjustment or re-adjustment, which report shall be mailed
by first class mail, postage prepaid to the Holder.


7.           Reservation of Shares.  The Company shall, solely for the purpose
of effecting the exercise of this Warrant, at all times during the term of this
Warrant, reserve and keep available out of its authorized shares of Common
Stock, free from all taxes, liens and charges with respect to the issue thereof
and not subject to preemptive rights of shareholders of the Company, such number
of its shares of Common Stock as shall from time to time be sufficient to effect
in full the exercise of this Warrant.  If at any time the number of authorized
but unissued shares of Common Stock shall not be sufficient to effect in full
the exercise of this Warrant, in addition to such other remedies as shall be
available to Holder, the Company will promptly take such corporate action as
may, in the opinion of its counsel, be necessary to increase the number of
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes, including without limitation, using its
Reasonable Commercial Efforts (as defined in Section 14 hereof) to obtain the
requisite shareholder approval necessary to increase the number of authorized
shares of Common Stock.  The Company hereby represents and warrants that all
shares of Common Stock issuable upon exercise of this Warrant shall be duly
authorized and, when issued and paid for upon exercise, shall be validly issued,
fully paid and nonassessable.


8.           Registration and Listing.


8.1           Definition of Registrable Securities; Majority.  As used herein,
the term “Registrable Securities” means any shares of Common Stock issuable upon
the exercise of this Warrant until the date (if any) on which such shares can be
sold without volume restriction by such Holder (and any affiliate of the Holder
which whom such Holder must aggregate its sales under Rule 144) without
registration in compliance with Rule 144 of the Securities Act, assuming the
cashless exercise of this Warrant as described in Section 3.1(c). For purposes
of this Warrant, the term “Majority Holders” shall mean in excess of fifty
percent (50%) of the then outstanding Warrant Shares.


8.2           Demand Registration Rights.


(a)           The Company, upon written demand (“Demand Notice”) of the Majority
Holders at any time the Company is eligible to register the Registrable
Securities on Form S-3, agrees to register on one occasion all of the
Registrable Securities on Form S-3. On such occasion, the Company will file a
registration statement or a post-effective amendment to such registration
statement covering the Registrable Securities within forty-five (45) days after
receipt of a Demand Notice and use its Reasonable Commercial Efforts to have
such registration statement or post-effective amendment declared effective as
soon as possible thereafter; provided, however, that the Company shall not be
required to comply with a Demand Notice if the Company has filed a registration
statement with respect to which the Holder is entitled to piggyback registration
rights pursuant to Section 8.3 hereof and either: (i) the Holder has elected to
participate in the offering covered by such registration statement or (ii) if
such registration statement relates to an underwritten primary offering of
securities of the Company, until the offering covered by such registration
statement has been withdrawn or until one hundred eighty (180) days after such
offering is consummated. The Company shall not be required to effect a
registration pursuant to this Section 8.2(a) if: (i) the Company has effected
one registration pursuant to this Section 8.2(a), and such registration has been
declared or ordered effective; or (ii) the Company shall furnish to the Holders
a certificate signed by the Chief Executive Officer or the Chairman of the Board
of the Company stating that in the good faith judgment of the Board of Directors
of the Company, it would be seriously detrimental to the Company and its
stockholders for such registration statement to be effected at such time, in
which event the Company shall have the right to defer the filing of the
registration statement for a period of not more than one hundred twenty (120)
days after receipt of the request of the Majority Holders under this Section
8.2(a), provided, however, that the Company shall not utilize this right more
than once in any twelve (12) month period. The demand for registration may be
made at any time during a period of four years beginning one (1) year from the
Base Date. The Company covenants and agrees to give written notice of its
receipt of any Demand Notice by any Holder(s) to all other registered Holders of
the Warrants and/or the Registrable Securities within ten days from the date of
the receipt of any such Demand Notice.


 
-31-

--------------------------------------------------------------------------------

 
 
(b)           The Company agrees to use its Reasonable Commercial Efforts to
qualify or register the Registrable Securities in such states as are reasonably
requested by the Majority Holder(s); provided, however, that in no event shall
the Company be required to register the Registrable Securities in a state in
which such registration would cause (i) the Company to be obligated to register,
license or qualify to do business in such state, submit to general service of
process in such state or would subject the Company to taxation as a foreign
corporation doing business in such jurisdiction or (ii) the principal
stockholders of the Company to be obligated to escrow their shares of capital
stock of the Company. The Company shall cause any registration statement or
post-effective amendment filed pursuant to the demand right granted under
Section 8(a) to remain effective for a period of nine consecutive months from
the effective date of such registration statement or post-effective amendment.
The Holders shall only use the prospectuses provided by the Company to sell the
Registrable Securities covered by such registration statement, and will
immediately cease to use any prospectus furnished by the Company if the Company
advises the Holder that such prospectus may no longer be used due to a material
misstatement or omission.


8.3           Incidental Registration Rights.


(a)           If the Company, for a period of four (4) years commencing one
hundred and eighty (180) days after the Base Date, proposes to register any of
its securities under the Securities Act (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Securities Act or
pursuant to registration on Form S-4 or S-8 or any successor forms) whether for
its own account or for the account of any holder or holders of its shares other
than Registrable Securities (any shares of such holder or holders (but not those
of the Company and not Registrable Securities) with respect to any registration
are referred to herein as, “Other Shares”), the Company shall each such time
give prompt (but not less than thirty (30) days prior to the anticipated
effectiveness thereof) written notice to the holders of Registrable Securities
of its intention to do so.  The holders of Registrable Securities shall exercise
the “piggy-back” rights provided herein by giving written notice within ten (10)
days after the receipt of any such notice (which request shall specify the
Registrable Securities intended to be disposed of by such holder).  Except as
set forth in Section 8.3(b), the Company will use its Reasonable Commercial
Efforts to effect the registration under the Securities Act of all of the
Registrable Securities which the Company has been so requested to register by
such holder, to the extent required to permit the disposition of the Registrable
Securities so to be registered, by inclusion of such Registrable Securities in
the registration statement which covers the securities which the Company
proposes to register. The Company will pay all Registration Expenses in
connection with each registration of Registrable Securities pursuant to this
Section 8.3.


(b)           If the Company at any time proposes to register any of its
securities under the Securities Act as contemplated by this Section 8.3 and such
securities are to be distributed by or through one or more underwriters, the
Company will, if requested by a holder of Registrable Securities, use its
Reasonable Commercial Efforts to arrange for such underwriters to include all
the Registrable Securities to be offered and sold by such holder among the
securities to be distributed by such underwriters, provided that if the managing
underwriter of such underwritten offering shall inform the Company in writing of
its belief that inclusion in such distribution of all or a specified number of
such securities proposed to be distributed by such underwriters would interfere
with the successful marketing of the securities being distributed by such
underwriters (such writing shall state the basis of such belief and the
approximate number of such Registrable Securities, such Other Shares and shares
held by the Company proposed so to be registered which may be distributed
without such effect), then the Company may, upon written notice to such holder,
the other holders of Registrable Securities, and holders of such Other Shares,
reduce pro rata in accordance with the number of shares of Common Stock desired
to be included in such registration (if and to the extent stated by such
managing underwriter to be necessary to eliminate such effect) the number of
such Registrable Securities and Other Shares the registration of which shall
have been requested by each holder thereof so that the resulting aggregate
number of such Registrable Securities and Other Shares so included in such
registration (if any), in excess of the number of securities to be included in
such registration for the account of the Company, shall be equal to the number
of shares stated in such managing underwriter’s written communication.


 
-32-

--------------------------------------------------------------------------------

 
 
8.4           Registration Procedures.  Whenever the holders of Registrable
Securities have properly requested that any Registrable Securities be registered
pursuant to the terms of this Warrant, the Company shall use its Reasonable
Commercial Efforts to effect the registration for the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:


(a)           prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its Reasonable Commercial Efforts
to cause such registration statement to become effective;


(b)           notify such holders of the effectiveness of each registration
statement filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to (i) keep such registration statement effective
and the prospectus included therein usable for a period commencing on the date
that such registration statement is initially declared effective by the SEC and
ending on the date when all Registrable Securities covered by such registration
statement have been sold pursuant to the registration statement or cease to be
Registrable Securities, and (ii) comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;


(c)           furnish to such holders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such holders;


(d)           use its Reasonable Commercial Efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as such holders reasonably request and do any and all other acts
and things which may be reasonably necessary or advisable to enable such holders
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holders; provided, however, that the Company shall not
be required to: (i) qualify generally to do business in any jurisdiction where
it would not otherwise be required to qualify but for this subparagraph; (ii)
subject itself to taxation in any such jurisdiction; or (iii) consent to general
service of process in any such jurisdiction;


(e)           notify such holders, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein, in light of the circumstances in
which they are made, not materially misleading, and, at the reasonable request
of such holders, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances in which they are made, not
materially misleading;


(f)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;


(g)           make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, managers, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;


 
-33-

--------------------------------------------------------------------------------

 
 
(h)           otherwise use its Reasonable Commercial Efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement of the
Company, which earnings statement shall satisfy the provisions of Section 11(a)
of the Securities Act and, at the option of the Company, Rule 158 thereunder;


(i)            in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Securities included in such registration statement for sale in
any jurisdiction, the Company shall use its Reasonable Commercial Efforts
promptly to obtain the withdrawal of such order;


(j)           use its Reasonable Commercial Efforts to cause any Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities; and


(k)           if the offering is underwritten, use its Reasonable Commercial
Efforts to furnish on the date that Registrable Securities are delivered to the
underwriters for sale pursuant to such registration, an opinion dated such date
of counsel representing the Company for the purposes of such registration,
addressed to the underwriters covering such issues as are reasonably required by
such underwriters.


8.5           Listing.  The Company shall secure the listing of the Common Stock
underlying this Warrant upon each national securities exchange or automated
quotation system upon which shares of Common Stock are then listed or quoted
(subject to official notice of issuance) and shall maintain such listing of
shares of Common Stock.  The Company shall at all times comply in all material
respects with the Company’s reporting, filing and other obligations under the
by-laws or rules of The NASDAQ Stock Market (or such other national securities
exchange or market on which the Common Stock may then be listed, as applicable).


8.6           Expenses.  The Company shall pay all Registration Expenses
relating to the registration and listing obligations set forth in this Section
8. For purposes of this Warrant, the term “Registration Expenses” means: (a) all
registration, filing and FINRA (as defined below) fees, (b) all reasonable fees
and expenses of complying with securities or blue sky laws, (c) all word
processing, duplicating and printing expenses, (d) the fees and disbursements of
counsel for the Company and of its independent public accountants, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance, (e) premiums and other costs of policies of
insurance (if any) against liabilities arising out of the public offering of the
Registrable Securities being registered if the Company desires such insurance,
if any, and (f) reasonable fees and disbursements of one counsel for the selling
holders of Registrable Securities; provided however, that, in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include (and such expenses shall be borne by the Company): (i) salaries of
Company personnel or general overhead expenses of the Company, (ii) auditing
fees, (iii) premiums or other expenses relating to liability insurance required
by underwriters of the Company, or (iv) other expenses for the preparation of
financial statements or other data, to the extent that any of the foregoing
either is normally prepared by the Company in the ordinary course of its
business or would have been incurred by the Company had no public offering taken
place. Registration Expenses shall not include any underwriting discounts and
commissions which may be incurred in the sale of any Registrable Securities and
transfer taxes of the selling holders of Registrable Securities.


8.7           Information Provided by Holders.  Any holder of Registrable
Securities included in any registration shall furnish to the Company such
information as the Company may reasonably request in writing, including, but not
limited to, a completed an executed questionnaire requesting information
customarily sought of selling security holders, to enable the Company to comply
with the provisions hereof in connection with any registration referred to in
this Warrant.


 
-34-

--------------------------------------------------------------------------------

 
 
8.8           FINRA Public Offering System Filings.  In the event that a
registration statement covering the Registrable Securities is filed, within one
(1) Business Day of the filing of such registration statement, the Company will
prepare and file the selling stockholder resale offering described in such
registration statement for review by the Financial Industry Regulatory Authority
(“FINRA”) via the FINRA’s Public Offering System filing system (“Public Offering
System Filing”) for the purpose of having the prospectus contained within such
registration statement treated as a “base prospectus” in connection with such
resale offering.  The Company will use its Reasonable Commercial Efforts to have
the Public Offering System Filing approved by FINRA within thirty (30) days of
such filing date. The Company shall bear all expenses of the Public Offering
System Filing, including fees and expenses of counsel or other advisors to the
Holder. In all circumstances, the Company shall pay for all FINRA filing fees
associated with the Public Offering System Filing.


8.9           Effectiveness Period.  The Company shall use its Reasonable
Commercial Efforts to keep each registration statement contemplated hereunder
continuously effective under the Securities Act until the date which is the
earlier date of (i) when all Registrable Securities covered by such Registration
Statement have been sold, (ii) when all Registrable Securities covered by such
Registration Statement may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144 under the
Securities Act, assuming the cashless exercise of this Warrant as described in
Section 3.1(c) above, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and reasonably acceptable to
the Company’s transfer agent and the affected holders of Registrable Securities
or (iii) as otherwise set forth in Section 8.2(b).


8.10           Net Cash Settlement.  Notwithstanding anything herein to the
contrary, in no event will the Holder hereof be entitled to receive a net-cash
settlement as liquidated damages in lieu of physical settlement in shares of
Common Stock, regardless of whether the Common Stock underlying this Warrant is
registered pursuant to an effective registration statement; provided, however,
that the foregoing will not preclude the Holder from seeking other remedies at
law or equity for breaches by the Company of its registration obligations
hereunder.


9.           Restrictions on Transfer.


9.1           Restrictive Legends.  This Warrant and each Warrant issued upon
transfer or in substitution for this Warrant pursuant to Section 10 hereof, each
certificate for Common Stock issued upon the exercise of the Warrant and each
certificate issued upon the transfer of any such Common Stock shall be
transferable only upon satisfaction of the conditions specified in this Section
9.  Each of the foregoing securities shall be stamped or otherwise imprinted
with a legend reflecting the restrictions on transfer set forth herein and any
restrictions required under the Securities Act or other applicable securities
laws.


9.2           Notice of Proposed Transfer.  Prior to any transfer of any
securities which are not registered under an effective registration statement
under the Securities Act (“Restricted Securities”), which transfer may only
occur if there is an exemption from the registration provisions of the
Securities Act and all other applicable securities laws, the Holder will give
written notice to the Company of the Holder’s intention to effect a transfer
(and shall describe the manner and circumstances of the proposed transfer). The
following provisions shall apply to any proposed transfer of Restricted
Securities:


(i)           If in the opinion of counsel for the Holder reasonably
satisfactory to the Company the proposed transfer may be effected without
registration of the Restricted Securities under the Securities Act (which
opinion shall state in detail the basis of the legal conclusions reached
therein), the Holder shall thereupon be entitled to transfer the Restricted
Securities in accordance with the terms of the notice delivered by the Holder to
the Company. Each certificate representing the Restricted Securities issued upon
or in connection with any transfer shall bear the restrictive legends required
by Section 9.1 hereof.


 
-35-

--------------------------------------------------------------------------------

 
 
(ii)           If the opinion called for in (i) above is not delivered, the
Holder shall not be entitled to transfer the Restricted Securities until either:
(x) receipt by the Company of a further notice from such Holder pursuant to the
foregoing provisions of this Section 9.2 and fulfillment of the provisions of
clause (i) above, or (y) such Restricted Securities have been effectively
registered under the Securities Act.


9.3            Certain Other Transfer Restrictions.  Notwithstanding any other
provision of this Section 9: (i) prior to the Exercise Date, this Warrant or the
Restricted Securities thereunder may only be transferred or assigned to the
persons permitted under FINRA Rule 5110(g), and (ii) no opinion of counsel shall
be necessary for a transfer of Restricted Securities by the holder thereof to
any Person employed by or owning equity in the Holder, if the transferee agrees
in writing to be subject to the terms hereof to the same extent as if the
transferee were the original purchaser hereof and such transfer is permitted
under applicable securities laws.


9.4           Termination of Restrictions.  Except as set forth in Section 9.3
hereof, the restrictions imposed by this Section 9 upon the transferability of
Restricted Securities shall cease and terminate as to any particular Restricted
Securities: (a) which shall have been effectively registered under the
Securities Act, or (b) when, in the opinion of counsel for the Company, such
restrictions are no longer required in order to insure compliance with the
Securities Act or Section 10 hereof.  Whenever such restrictions shall cease and
terminate as to any Restricted Securities, the Holder thereof shall be entitled
to receive from the Company, without expense (other than applicable transfer
taxes, if any), new securities of like tenor not bearing the applicable legends
required by Section 9.1 hereof.


10.           Ownership, Transfer, Sale and Substitution of Warrant.


10.1           Ownership of Warrant.  The Company may treat any Person in whose
name this Warrant is registered in the Warrant Register maintained pursuant to
Section 10.2(b) hereof as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when any Warrant
is properly assigned in blank, the Company may (but shall not be obligated to)
treat the bearer thereof as the owner of such Warrant for all purposes,
notwithstanding any notice to the contrary. Subject to Sections 9 and 10 hereof,
this Warrant, if properly assigned, may be exercised by a new holder without a
new Warrant first having been issued.


10.2           Office; Exchange of Warrant.


(a)           The Company will maintain its principal office at the location
identified in the prospectus relating to the Offering or at such other offices
as set forth in the Company’s most current filing (as of the date notice is to
be given) under the Securities Exchange Act of 1934, as amended, or as the
Company otherwise notifies the Holder.


(b)           The Company shall cause to be kept at its office maintained
pursuant to Section 10.2(a) hereof a Warrant Register for the registration and
transfer of the Warrant. The name and address of the holder of the Warrant, the
transfers thereof and the name and address of the transferee of the Warrant
shall be registered in such Warrant Register. The Person in whose name the
Warrant shall be so registered shall be deemed and treated as the owner and
holder thereof for all purposes of this Warrant, and the Company shall not be
affected by any notice or knowledge to the contrary.


(c)           Upon the surrender of this Warrant, properly endorsed, for
registration of transfer or for exchange at the office of the Company maintained
pursuant to Section 10.2(a) hereof, the Company at its expense will (subject to
compliance with Section 9 hereof, if applicable) execute and deliver to or upon
the order of the Holder thereof a new Warrant of like tenor, in the name of such
holder or as such holder (upon payment by such holder of any applicable transfer
taxes) may direct, calling in the aggregate on the face thereof for the number
of shares of Common Stock called for on the face of the Warrant so surrendered
(after giving effect to any previous adjustment(s) to the number of Warrant
Shares).


 
-36-

--------------------------------------------------------------------------------

 
 
10.3           Replacement of Warrant.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, upon delivery of indemnity reasonably satisfactory to the Company in
form and amount or, in the case of any mutilation, upon surrender of this
Warrant for cancellation at the office of the Company maintained pursuant to
Section 10.2(a) hereof, the Company will execute and deliver, in lieu thereof, a
new Warrant of like tenor and dated the date hereof.


10.4           Opinions.  In connection with the sale of the Warrant Shares by
Holder, the Company agrees to cooperate with the Holder, and at the Company’s
expense, have its counsel provide any legal opinions required to remove the
restrictive legends from the Warrant Shares in connection with a sale, transfer
or legend removal request of Holder.


11.           No Rights or Liabilities as Stockholder.  No Holder shall be
entitled to vote or receive dividends or be deemed the holder of any shares of
Common Stock or any other securities of the Company which may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the shares of Common Stock purchasable
upon the exercise hereof shall have become deliverable, as provided herein. The
Holder will not be entitled to share in the assets of the Company in the event
of a liquidation, dissolution or the winding up of the Company.


12.           Notices.  Any notice or other communication in connection with
this Warrant shall be given in writing and directed to the parties hereto as
follows: (a) if to the Holder, at the address of the holder in the warrant
register maintained pursuant to Section 10 hereof, or (b) if to the Company, to
the attention of its Chief Executive Officer at its office maintained pursuant
to Section 10.2(a) hereof; provided, that the exercise of the Warrant shall also
be effected in the manner provided in Section 3 hereof. Notices shall be deemed
properly delivered and received when delivered to the notice party (i) if
personally delivered, upon receipt or refusal to accept delivery, (ii) if sent
via facsimile, upon mechanical confirmation of successful transmission thereof
generated by the sending telecopy machine, (iii) if sent by a commercial
overnight courier for delivery on the next Business Day, on the first Business
Day after deposit with such courier service, or (iv) if sent by registered or
certified mail, five (5) Business Days after deposit thereof in the U.S. mail.


13.           Payment of Taxes.  The Company will pay all documentary stamp
taxes attributable to the issuance of shares of Common Stock underlying this
Warrant upon exercise of this Warrant; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the transfer or registration of this Warrant or any certificate for
shares of Common Stock underlying this Warrant in a name other that of the
Holder.  The Holder is responsible for all other tax liability that may arise as
a result of holding or transferring this Warrant or receiving shares of Common
Stock underlying this Warrant upon exercise hereof.


 
-37-

--------------------------------------------------------------------------------

 
 
14.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought.  This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of New York. Each of the parties consents to
the exclusive jurisdiction of the Federal courts whose districts encompass any
part of the County of New York located in the City of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non conveniens, to the bringing of any such proceeding in such jurisdictions.
Each party to this Agreement irrevocably consents to the service of process in
any such proceeding by any manner permitted by law.  The section headings in
this Warrant are for purposes of convenience only and shall not constitute a
part hereof.  When used herein, the term “Reasonable Commercial Efforts” means,
with respect to the applicable obligation of the Company, reasonable commercial
efforts for similarly situated publicly-traded companies.


IN WITNESS WHEREOF, the Company has caused this Underwriter’s Warrant to be duly
executed as of the date first above written.



 
IDEAL POWER INC.
 
 
By:_________________________________
Name:___________________________
Title:____________________________


 
-38-

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF EXERCISE NOTICE
[To be executed only upon exercise of Warrant]


To IDEAL POWER INC.:


The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to Section 3.1 of the Warrant with respect to
Warrant Shares, at an exercise price per share of $ [____], and requests that
the certificates for such Warrant Shares be issued, subject to Sections 9 and
10, in the name of, and delivered to:


_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________



The undersigned is hereby making payment for the Warrant Shares in the following
manner:


[check one]
 by cash in accordance with Section 3.1(b) of the Warrant
via cashless exercise in accordance with Section 3.1(c) of the Warrant in the
following manner:


_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________



The undersigned hereby represents and warrants that it is, and has been since
its acquisition of the Warrant, the record and beneficial owner of the Warrant.


Dated:_______________________


_____________________________________________________________________________________

Print or Type Name


_____________________________________________________________________________________

(Signature must conform in all respects to name of holder as specified on the
face of Warrant)


_____________________________________________________________________________________

(Street Address)


_____________________________________________________________________________________

(City) (State) (Zip Code)

 
-39-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF ASSIGNMENT


[To be executed only upon transfer of Warrant]


For value received, the undersigned registered holder of the within Warrant
hereby sells, assigns and transfers unto ______________ [include name and
addresses] the rights represented by the Warrant to purchase _________ shares of
Common Stock of IDEAL POWER INC. to which the Warrant relates, and appoints
Attorney to make such transfer on the books of IDEAL POWER INC. maintained for
the purpose, with full power of substitution in the premises.


Dated:


_____________________________________________________________________________________
(Signature must conform in all respects to name of holder as specified on the
face of Warrant)


_____________________________________________________________________________________
(Street Address)


_____________________________________________________________________________________
(City) (State) (Zip Code)


Signed in the presence of:


_____________________________________________________________________________________


_____________________________________________________________________________________
(Signature of Transferee)


_____________________________________________________________________________________
(Street Address)


_____________________________________________________________________________________
(City) (State) (Zip Code)


Signed in the presence of:


_____________________________________________________________________________________
 
 
-40-

--------------------------------------------------------------------------------

 
 
IDEAL POWER INC.
 
ADDENDUM TO UNDERWRITING AGREEMENT
 
Los Angeles, California
November 26, 2013
 
MDB Capital Group, LLC
401 Wilshire Blvd., Suite 1020
Santa Monica, CA 90401


Northland Securities, Inc.
45 South 7th Street, Suite 2000
Minneapolis, MN  55402

 
 
Ladies and Gentlemen:
 
The undersigned, Ideal Power Inc., a Delaware corporation (the “Company”),
entered into that certain Underwriting Agreement (the “Underwriting Agreement”)
with MDB Capital Group, LLC   (the “Managing Underwriter”) and Northland
Securities, Inc. (the “Co-Managing Underwriter”), as representatives
(hereinafter collectively referred to as “you” (including its correlatives) or
the “Representatives”) of the several underwriters named in Schedule I to the
Underwriting Agreement (the “Underwriters”).  The Company and the Managing
Underwriter, on behalf of the Underwriters and as authorized by Section 3.1 of
that certain Master Agreement Among Underwriters, dated November 21, 2013,
between the Managing Underwriter and the Co-Managing Underwriter, agree to amend
the Underwriting Agreement as follows (this “Addendum”):
 
1.                                Purchase and Sale of Securities.  Sections
1.1.1 (ii) and 1.2.3  are  hereby amended to read as follows;


1.1            Firm Securities.
 
(ii)              On the basis of the representations and warranties herein
contained, but subject to the terms and conditions herein set forth, the
Underwriters agree severally, and not jointly, to purchase from the Company the
Firm Shares at a purchase price (net of discounts and commissions)
of $4.5775 per Share in the amounts set forth next to their names on Schedule I
attached hereto. The Firm Shares are to be offered initially to the public (the
“Offering”) at the offering price set forth on the cover page of the Prospectus
(as defined in Section 2.1.1 hereof).


 
1.2.3                         Payment and Delivery. Payment for the Option
Shares will be made on the Option Closing Date by wire transfer in Federal (same
day) funds at a purchase price (net of discounts and commissions) of $4.5775 per
Option Share, payable to the order of the Company upon delivery to the
Underwriters of certificates (in form and substance satisfactory to the Managing
Underwriter) representing the Option Shares (or through the facilities of DTC)
for the account of the Underwriters. The Option Shares shall be registered in
such name or names and in such authorized denominations as the Managing
Underwriter may request in writing at least two (2) full Business Days prior to
the Option Closing Date. The Company shall not be obligated to sell or deliver
the Option Shares except upon tender of payment by the Underwriters for
applicable Option Shares.




2.           All other provisions of the Underwriting Agreement shall remain in
full force and effect.  This Addendum may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.


 
-41-

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth the understanding among the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.
 

 
Very truly yours,
     
IDEAL POWER INC.
     
By:
 /s/ Paul Bundschuh
     
Name: Paul Bundschuh
   
Title:   Chief  Executive Officer

 
 
Accepted on the date first above written as Representatives of the several
underwriters.
 
MANAGING UNDERWRITER:


MDB CAPITAL GROUP LLC
 
By:
 /s/ Anthony DiGiandomenico
   
Name:
Anthony DiGiandomenico
   
Title:
Authorized Principal
 





CO-MANAGING UNDERWRITER:
 
NORTHLAND SECURITIES, INC.


By:  MDB Capital Group, LLC, as Managing Underwriter


By:
 /s/Anthony DiGiandomenico
   
Name:
Anthony DiGiandomenico
   
Title:
Authorized Principal
 